 



EXHIBIT 10.1

MEMORANDUM OF AGREEMENT

     This Agreement, effective March 27, 2004, and expiring January 31, 2007,
represents the joint commitment of Greyhound Lines, Inc. hereinafter referred to
as the “Company,” and Amalgamated Transit Union National Local 1700, hereinafter
referred to as the “Union,” to the continued growth of their relationship with
the goals of superior customer service, stable employment, and the success of
the business. The parties recognize that the Company continues to face enormous
challenges to its long-term success. A major factor in that success will be
providing passengers with cost effective, timely and efficient service. The
business of the Company is customer service and the Company and the Union agree
to direct their efforts so quality customer service becomes and remains the
paramount consideration. The parties believe that the way to achieve success
will be to continue to work together in a pro-active relationship based upon
mutual gains, cooperation, open communications, flexibility, and informal
resolution of issues.

     As part of their efforts to establish and maintain a constructive
relationship in which the Company, the Union, and the represented employees work
together to achieve joint and shared success, the parties will meet regularly,
no less than biannually, separate from the meetings called for otherwise in this
Agreement, to review and resolve any concerns, to plan for future developments,
and to develop mutual solutions. These special meetings will be reserved for
enhancement of the parties’ working relationship, not for grievances.



•   No contract language, award, adjustment, interpretation letter, practice,
memorandum of understanding, or right agreed to before the effective date of
this Agreement remains in effect unless expressly agreed to herein or
subsequently agreed to and incorporated.



•   Written communications by and between the Company and the Union will be
answered promptly in writing.



•   If the Company is sold, there will be included in the documents related to
such sale a requirement that the purchaser recognize and bargain with the Union.
The Company will not be a guarantor or be held liable for any breach by the
purchaser.

     Whenever “he” or “his” or their related pronouns appear in this Agreement,
they are used for literary purposes and include both females and males.

GENERAL

ARTICLE G-1. SENIORITY — Full-time and part-time employees, other than
operators, will have their seniority measured from the hour and date of first
work performed in the department to which they are assigned. Should two or more
employees commence service on the same date and hour, the date and hour of the
application for employment will determine the order of their seniority.

     Seniority of operators hired on or after the date of this Agreement will be
determined by the scheduled completion date of the school the operators
participate in, regardless of the date the operators actually complete their
training or commence work. Operators graduating on the same date will have their
seniority determined by a lottery mechanism mutually agreed to by the Union and
Company.

     Seniority and service of employees who were in the employ of Greyhound
prior to the effective date of this Agreement will remain unchanged from
previous collective bargaining agreements.

     Any merger of either operator or mechanic seniority rosters must be
approved by referendum vote and approved by a majority vote of those voting from
the respective operator and mechanic ranks. Referendum votes will be conducted
by the Union.

     Only full-time employees accrue seniority. Separate seniority rosters will
be maintained for part-time and seasonal employees only for the purpose of
establishing seniority among those employees. Part-time operators who become
seasonal operators, and seasonal operators who become part-time operators will
carry their seniority with them. Part-time and seasonal operators may not
exercise their seniority to bid on runs, other than those designated for
part-time and seasonal operators or as hold-downs for the extra board.

     All employees will be permitted to submit letters of intent to transfer to
any department when new employees are required. Employees who have submitted a
letter of intent will be given preference over outside applicants provided

1



--------------------------------------------------------------------------------



 



they are qualified either to perform the work or enter the training program
offered to outside applicants.

     Employees electing to transfer will be given seniority in their new
department ahead of outside applicants who start on the same date, and they will
use their original service date for all benefits tied to years of service.

     Maintenance employees voluntarily transferring from one location to another
will have their bidding seniority start on the first day of work at the new
location. The bidding seniority will be used for bidding shifts and vacation
slots at that location. They will retain but not accumulate seniority at their
departing location.

ARTICLE G-2. SENIORITY RIGHTS OF UNION REPRESENTATIVES — Employees of the
Company, used in the service of ATU Local 1700, national or state AFL-CIO, the
Amalgamated Transit Union, or trust administration will, while in such service,
retain and accumulate all seniority rights enjoyed by other employees.

ARTICLE G-3. FURLOUGH AND RECALL — Furlough and recall will be by location.
Furloughed operators may elect to exercise seniority at any other location where
there is a working junior operator or open position.

     Involuntarily furloughed maintenance employees may elect to exercise their
seniority at any other ATU-represented location where there are vacancies. If no
vacancies exist, furloughed maintenance employees may submit a letter of intent
to their preferred location. Maintenance employees who fail to accept the first
available vacancy at the preferred location will be removed from future
consideration for transfer to that location. Maintenance employees who transfer
to another location and later reject a recall to their home location will
forfeit all future recall rights to their home location.

     When forces are reduced, the Company will provide affected employees and
the Union seven days written notice. This notice is not required for employees
displaced as a result of another employee returning from voluntary furlough.
Employees will be furloughed in reverse order of their seniority and retain all
seniority rights and privileges. The Company will solicit voluntary furloughs
prior to any involuntary reduction-in-force. The Company will notify employees
by postings at locations where opportunities exist for employees to take
voluntary furlough. Employees requesting voluntary furlough must submit their
request within seven days of the posting according to the instructions on the
posting. Voluntary furloughs will be awarded by seniority within each location.
Employees awarded voluntary furlough have the following options:



•   At the time of the furlough, specify a return date which is 30 days or more
after the beginning of the furlough. The employee will be expected to return to
work on this date unless the employee requests an extension or there are no
junior employees at that location to displace.



•   Leave the return date open in which case normal recall procedures will
apply.

     Employees on voluntary furlough may return on or after 30 days after the
beginning of the furlough. Prior to their return, operators must first submit a
written notice to return to work to the Driver Planning Department in Dallas
15 days prior to the date an operator wishes to return to work. Maintenance
employees must submit a written request to return to work to their garage
manager 15 days prior to the date they wish to return to work.

     Furloughed employees retain their seniority except mechanics hired on or
after January 1, 1984, will be removed from the seniority roster after one year
of furlough. Furloughed employees must maintain their current mailing address on
record with the Company. The Company will recall employees in seniority order by
certified or registered United States mail, return receipt requested or by
telegram. A copy of such recall notice will be furnished to the Local Union.
Employees receiving a notice of recall will immediately acknowledge receipt of
the same by certified or registered United States mail, return receipt requested
or by telegram, and will report for work on the seventh day of the recall
notice, unless a different date is agreed to by the Company and employee.

     Employees having other employment, who are recalled for a period of work
less than 45 days, may reject the offer without loss of seniority if sufficient
employees are available to meet the Company recall needs. Furloughed employees
failing to comply with these provisions will forfeit seniority rights and will
no longer be considered employees of the Company.

ARTICLE G-4. LEAVES OF ABSENCE

(a) Employees on Extended Sick Leave Employees must provide medical
documentation concerning their condition every 90 days. Failure to comply may
result in termination of employment. The Company will notify employees in
writing that their failure to provide the required medical documentation will
result in their discharge. Employees on extended sick leave will cease accruing
seniority after two years from the date their leave began. Such employees, upon

2



--------------------------------------------------------------------------------



 



return to active duty for a period of 60 consecutive days, will commence
accruing seniority retroactive to the date of their return from extended sick
leave. Employees hired after 1983 that have been on extended sick leave for five
years or longer will be removed from seniority roster. The Company will advise
such employees in writing that their failure to return to work will result in
their discharge.

(b) Family Leave The Company agrees to adhere to the Family and Medical Leave
Act of 1993 (FMLA) and its regulations for all eligible employees. Eligible
employees include employees at locations with less than 50 employees.

(c) Unpaid Leave of Absence Employees may be granted an unpaid leave of absence
of up to 90 days without loss of seniority. Longer leaves may be granted if they
are mutually agreed to by the Company and the Union. Employees requesting leaves
under this provision must submit a written request to their supervisor and will
specify that the request for leave is under this provision.

(d) Union Officers and Committee Members Employees who are full-time officers of
Local Union 1700, national or state AFL-CIO, the Amalgamated Transit Union or
the plan administrator of a Greyhound/Local 1700 trust will be granted the
necessary leave of absence to permit the performance of their duties and will
continue to accumulate seniority during such leave. Employees who are full-time
officers of Local Union 1700 or the plan administrator of a Greyhound/Local 1700
trust will continue to be covered by the Greyhound-ATU Health and Welfare Trust
plan on the same terms as active employees. Co-payments for such health benefits
will be received by the Greyhound-ATU Health and Welfare Trust by the 10th day
of each month of such coverage.

     Employees who are on official Union business will be granted the necessary
leaves of absence to permit the performance of their duties, provided reasonable
notice, in writing, is given and the number of granted leaves does not interfere
with the business of the Company. Such employees will suffer no loss of rights
or benefits enjoyed by other employees by reason of their absence from duty. The
Union agrees its members will not abuse the rights granted under this provision.

(e) Work Related Disability Employees on work-related disability may be required
to be examined by a physician, at the request of and paid for by the Company, to
substantiate such disability. Failure of employees to make themselves available
for such examination, or failure to report for duty immediately after an
examination which determines that an employee is fit for duty, may result in
discipline up to and including termination.

     The Company will determine the availability of light duty work. If more
than one light duty job is available, seniority will prevail. An employee who
fails to report to light duty will be terminated.

     Employees on workers’ compensation who are not fit for regular duty but are
fit for light duty must report for such duty in any position or department in
which the Company offers it in the same commuting area, or, for operators, at
the domicile closest to their home address, without loss of seniority. If work
is not available for operators at the domicile closest to their home address,
operators may choose to work at another location where light duty work is
available, if agreed by the Company and the Union.

     Mechanics who are fit to work on light duty will work their regular shift
at their home maintenance location. However, the Company may assign a light duty
mechanic to an alternate shift if the light duty mechanic is the only mechanic
assigned to his regular shift.

     Employees returning to duty status after leave of 30 days or longer may be
required to pass a physical examination and drug test at Company expense.

  ARTICLE G-5. PROBATIONARY PERIOD — Employees other than operators will be
given a probationary period of 90 days from the date of employment. For
operators, the 90-day probationary period will commence with the date of
placement on the extraboard or the day of assignment to a regular run, whichever
comes first. Operators will not be allowed to bid to another location during
their probationary period. Unless probationary employees are notified to the
contrary within the 90-day period, it will be understood that the application
for employment is approved, unless it later develops that false information
materially affecting the acceptance of the application for employment was given,
in which event such employee will be subject to dismissal.

     Except as stated below, the grievance procedure is applicable to
probationary employees.

3



--------------------------------------------------------------------------------



 



     The grievance procedure is not applicable to the dismissal of employees
during the 90-day probationary period or the dismissal of employees for
providing false information on the application for employment except that the
grievance procedure will be applicable to contest whether the information on the
application was false or whether the reason given for the discharge was
pretextual. The probationary period for any employee may be extended by mutual
agreement between the Company and the Union.

ARTICLE G-6. MANAGEMENT OF OPERATIONS — It is not the intent of this Agreement
to include matters of management herein, and the Company reserves to itself the
management, conduct and control of the operations of its business, including:



•   The determination of the type, kind, make and size of equipment and when,
how and where such equipment will be used;



•   The number and qualifications of employees employed by it and their
standards of conduct;



•   The route and run structure, including additions, eliminations and changes
to existing routes and runs;



•   The assignment of work to the extent not specified herein;



•   Except as otherwise limited under this Agreement, the use of leased
operations, joint ventures, independent contractors and franchised operations;



•   The prescribing of reasonable rules, instructions and regulations for the
safe, proper and effective conduct of its business in a competitive environment
not inconsistent with the terms of this Agreement.

     The term “reasonable” will have its commonly understood meaning as any rule
that is reasonably related to a legitimate objective of management and not the
meaning ascribed to it in any arbitration prior to this Agreement.

ARTICLE G-7. DISCIPLINE — Employees will neither be disciplined nor will entries
be made against their records without just cause. Use of the term “just cause”
in lieu of “sufficient cause” herein is not intended to and will not be
interpreted to raise the standard for discipline historically applied under
Article G-7. Just cause includes violation of Company rules, regulations and
instructions not inconsistent with this Agreement. When discipline is issued,
employees will be given written notice specifying the charges and penalty by
hand delivery with signed acknowledgement of receipt or U.S. Mail postmarked
within contractual time limits. Notification will be furnished to the
appropriate assistant business agent and the designated shop steward of the
Union.

     When disciplining employees, complaints, discipline or records which have
been brought to the attention of the Company 24 months prior to the incident
will not be used to determine guilt or penalty. This provision will not apply to
safety-related activities, including speeding violations, chargeable accidents
(only preventable accidents will be charged against a driver’s record), damage
to property, personal injury, use of alcohol or illegal substances.

     Customer complaints are a serious matter and operators are expected to
treat customers with courtesy so as to avoid complaints. Complaints will be
discussed with operators as soon as practicable so corrective action can be
taken. A complaint made in writing or in person identifying the customer,
operator, date of the incident, and details of the conduct complained of may be
the basis for discipline up to and including discharge. The complaining customer
may appear at the third step hearing either telephonically or in person. If the
complainant fails to testify at a third step hearing, the complainant is
prohibited from appearing at arbitration. If the complainant appears at the
third step hearing, the Union agrees to allow the complainant to testify at the
arbitration hearing by telephone, live, or in the form of a pre-arbitration
deposition. The same procedures regarding appearing at step three hearings and
arbitrations will apply to complaining parties other than customers with the
exception of supervisory personnel and regulatory authorities acting in their
official capacity.

          Except in the case of DOT log violations, discipline must be taken
within 20 days after the Company’s knowledge of the incident or in cases of
dishonesty or substance abuse, within 20 days after completion of the
investigation. In the case of DOT log violations, the Company must issue
discipline within 40 days from receipt of such logs at the operator’s home
domicile. Discipline based on mystery rider reports or statements from
commission agents must be issued within 30 days of the incident, not the date it
was reported to the Company.

ARTICLE G-8. GRIEVANCE PROCEDURE

(a) Grievance All differences, disputes, suspensions, and discipline cases
hereinafter collectively referred to as “grievances” between the parties arising
out of this Agreement will be handled in the manner set forth below. All days

4



--------------------------------------------------------------------------------



 



referred to within this provision will mean calendar days.

     Step 1. Employees covered by this Agreement who have a complaint under this
Agreement will, when possible, discuss the complaint with their supervisor
within 15 days from the date of the occurrence in an effort to resolve the
complaint without resort to the formal grievance procedure. This Step 1
procedure will not extend the Step 2 time limits to file a written grievance.
Final disposition at this step is non-precedent setting and may not be relied
upon by the Union or the Company in any arbitration hearing for any purpose.

     Step 2. Failing resolution at Step 1, an employee or Union grievance may be
presented in writing by the employee, union shop steward, or ABA to the
employee’s supervisor which must be within 30 days from the date of the
occurrence of the incident upon which the grievance is based or within 30 days
from the date a pay claim denial is received. Discharge grievances must be
initially filed at Step 2.

     Within 15 days after receipt of the written grievance, the employee’s
supervisor must respond with a written decision on the grievance to the
appropriate vice president/assistant business agent. The Company will also
forward a copy of its written decision to the grievant and the appropriate
steward. Final disposition at this step is non-precedent setting and may not be
relied upon by the Union or the Company in any arbitration hearing for any
purpose.

     Step 3. Failing satisfactory disposition of such grievance at Step 2,
within 15 days of the receipt of the supervisor’s written response, the
grievance may be appealed in writing by the union president or his designee to
the appropriately designated Company representative. Within 15 days after the
receipt of this appeal, a Step 3 conference will be held at the home location of
the employee, unless otherwise agreed between the parties. Within 15 days of the
conference, the Company representative must respond with a written decision to
the appropriate vice president/assistant business agent. The Company will also
forward a copy of its written decision to the grievant and the appropriate
steward. Final disposition at this step is non-precedent setting and may not be
relied upon by the Union or the Company in any arbitration hearing for any
purpose.



(b)   Arbitration

1. In the event a grievance is not resolved at Step 3, the grievance may be
referred in writing to arbitration by the union president or his designee within
45 days after the Union’s next regularly scheduled executive board meeting not
to exceed 135 days from the date the Step 3 decision is rendered. The issue to
be arbitrated must be clearly stated.

2. All contract interpretation and discipline grievances not involving discharge
will be handled under an expedited procedure as follows:

a. Expedited arbitration sessions will be conducted twice a year in each of the
Union’s six regions in mutually agreed upon cities. Additional arbitration
sessions may be held by mutual agreement of the parties.

All pending grievances that have been referred to arbitration in the respective
union regions will be heard at the next expedited arbitration session.

b. Three permanent panels consisting of five arbitrators mutually agreed to by
the parties will be established for the Eastern Area (Union Regions 1 and 2),
the Central Area (Union Regions 3 and 4) and the Western Region (Union Regions 5
and 6). Subject to their availability, arbitrators will be assigned in the order
of their selection through an agreed upon lottery process. In the event that an
arbitrator is not available within the calendar month of the time he is selected
to serve, the grievance will be handled by the next available arbitrator in the
order assigned through the lottery process. Each arbitrator will preside over a
full session. Either party may exercise its right to remove one arbitrator from
each of the three permanent panels on March 1, 2005, and again on March 1, 2006.
Additionally, the Parties may mutually agree to remove an arbitrator from a
permanent panel at any time. The Parties will agree to a replacement for each
removed arbitrator within 30 calendar days of the arbitrator’s removal.

c. The arbitrator will issue a letter award within seven days of the hearing.

d. Either party may arrange for a transcript to be prepared of the arbitration
at its own expense. Any such transcript may not be used in any grievance or
arbitration procedure under this Agreement.

e. No post-hearing briefs will be allowed.

f. Telephonic witnesses will be allowed. Either party may have a representative
present with the telephonic witness during his or her testimony.

g. All awards issued through this expedited arbitration procedure will be
non-precedential.

3. Cases will be moved from the expedited arbitration procedure to the formal
arbitration procedure described below under the following conditions:

5



--------------------------------------------------------------------------------



 



a. Discipline cases by mutual agreement of the parties.

b. Discipline cases involving a suspension of six days or more at the request of
either party.

c. Contract interpretation cases upon request by either party.

4. Except as provided below, all discharge grievance arbitrations will be
administered by the American Arbitration Association (AAA) and conducted under
its labor arbitration rules. All arbitrators will be selected from those
admitted to the National Academy of Arbitrators.

a. A discharge grievance may be handled through the expedited arbitration
procedure set forth above by mutual agreement of the parties,

5. Arbitration awards are final and binding on the parties.

6. The compensation of the arbitrator and any administrative costs will be
shared equally. Each party will pay its own expenses.

(c) Grievance Pay Claims A disputed pay claim, paid by grievance settlement,
will be paid in the employee’s next available regular paycheck. The Company will
notify the Union monthly of all paid grievance claims.

ARTICLE G-9. CHECK-OFF — The Company agrees to check-off and remit to the
financial secretary or president of the Union, at least every two weeks, all
dues, initiation fees, regular assessments and authorized voluntary
contributions from the pay of each employee who is a member, fee payer or
financial core member who has authorized the Company to make such deductions.
Request for the check off of assessments must be signed by either the financial
secretary or president of the Union.

ARTICLE G-10. BULLETIN BOARD — The Union will be allocated bulletin boards on
Company property where notices pertaining to meetings and other union business,
social events, and other proper matters are permitted. Such notices must be on
Union letterhead, dated, and signed by an accredited Union representative.
Notices not complying may be removed.

     Copies of all bulletins relating to employees covered by this Agreement
will be promptly furnished to a properly accredited officer of the Union.

ARTICLE G-11. DISABLED AND FURLOUGHED — When new employees are required by the
Company, disabled employees and employees who have been furloughed due to lack
of work and who are applicants for employment will be given preference in
employment over new outside applicants if qualified to perform the available
work. The Company has no obligation to notify such employees of any such
vacancies.

ARTICLE G-12. BAIL BONDS — Employees incarcerated because of their actions while
engaged in the performance of their assigned duties with the Company, and acting
within the scope of such duties, will promptly be furnished bond by the Company,
when such is required.

     Employees will have the legal assistance of the Company in any legal
proceedings brought against them and the Company, provided the employees acted
within the scope and course of their employment. Additionally, the Company will
provide legal assistance to employees who are sued as a result of acting within
the scope and course of employment.

ARTICLE G-13. CONTRAVENTION OF LAWS — It is understood and agreed that the
provisions of this Agreement are subordinate to any present or subsequent
federal, state, or municipal law or regulation, including family leave and
military leave, to the extent that any portion hereof is in conflict therewith,
and nothing herein will require the Company to do anything inconsistent with the
orders or regulations of any competent government authority having jurisdiction
to issue the same. Because of the parties’ joint commitment to safety, nothing
in this Agreement or in the parties’ practices will preclude the Company from
complying with findings and recommendations of any governmental safety agency
with 14 days prior notice to the Union. Upon request, the parties will meet and
confer on such findings and recommendations. Except in the case of emergency,
the Company will make no changes pursuant to such findings and recommendations
before 14 days, but in no event is the Company precluded from making any such
changes after having given the Union 14 days notice if the Company was available
to meet and confer during that period.

ARTICLE G-14. NO STRIKE/LOCKOUT — The parties having provided for the final
disposition of all disputes, differences and grievances which may arise between
them under this Agreement, the Union agrees that it will not, nor

6



--------------------------------------------------------------------------------



 



will the employees, members of the Union, participate in any strike, slow down,
work stoppage, or interruption of service for any purpose or reason whatsoever,
nor will there be any interference with the free right of employees or
passengers to enter or leave the Company’s property unmolested. The Company
agrees that it will not lock out its employees under any circumstances during
the life of this Agreement. This no strike/no lockout commitment remains in full
force and effect for the entire term of this Agreement and the parties waive
their rights to engage in such actions to support any mid-term bargaining
position.

     If another union recognized by the Company establishes a legal picket line
at a Company terminal, garage, or other facility, the employees covered by this
Agreement are permitted to honor such a legal picket line only at the facility
where work of the other union local is or was being performed during a regular
shift.

     If a union representing employees at a terminal operated by another company
or by a commission agent establishes a legal picket line at a terminal,
employees covered by this Agreement will be permitted to honor such a legal
picket line, but only at the terminal where work of the other union local is or
was being performed during a regular shift. In all such instances, operators
involved may be required to drive their bus up to the picket line.

     The exceptions to the no strike clause set forth above will be strictly
construed.

ARTICLE G-15. RECOGNITION OF THE UNION — The Company recognizes the Union as the
duly designated, sole and exclusive collective bargaining representative for its
operators and for maintenance employees not otherwise represented by the
International Association of Machinists and Aerospace Workers. Supervisory
employees with the power to hire or fire or with the power effectively to
recommend hiring or firing, managerial employees and confidential secretaries
are excluded from this provision. It is expressly agreed that this Agreement
does not cover terminals which may be operated by the Company or the service
islands that may be associated with some terminals.

ARTICLE G-16. COURT INQUEST AND INVESTIGATION — Employees who witness but are
not involved in an accident while on duty and, as a result, are required to make
a report of the accident to the Company and who are later required to attend
court or an inquest by subpoena, or employees who at the direction of the
Company are required to attend court, an inquest or an investigation called by
the Company attorney, or employees who are subpoenaed and are required to attend
court or an inquest as a result of an action arising out of carrying out the
specific orders of the Company, will be paid eight hours per day at their
regular rate. Regular operators will receive the greater of eight hours or their
missed regular run pay. The hours compensated will not be less than the amount
of actual time lost plus reimbursement for any expenses incurred while making
such appearance. Employees will not be required to report for duty for any
portion of the day when the appearance occurs during their shift. Employees not
able to obtain reasonable rest before the start of their shift will not be
required to report for work on such shift. Operators returning from making an
appearance on a date when their regular run is out of town may position
themselves to pick up their run at the layover point, if possible. Operators who
elect not to position themselves will not receive guaranteed earnings for that
day.

     When such service is required of employees on their regular assigned days
off, or on vacation, employees will be paid at one and one half times their
regular rate for hours so used with a minimum of eight hours.

     The hourly rate for operators for this provision is their driving rate.

ARTICLE G-17. CREDIT UNION — The Company agrees to permit biweekly credit union
deductions from payroll for one certified credit union for each employee. Signed
authorizations for deductions are to be in the same amount each payroll period,
and requested changes in such amount for the certified credit union will be made
only at the beginning of a calendar month. The Company has no obligation to
establish a credit union.

ARTICLE G-18. SAFETY

(a) Employees Injured on Duty Employees injured on the job will be paid in full
for the day of the accident provided the attending physician advises an employee
not to return to work for the balance of the day. If able to work, employees
must return to their duties. Employees failing to do so will not be paid for the
hours not worked. -Employees requiring further medical treatment as a direct
result of said accident will not lose time while receiving treatment, provided
the treatment requires only a nominal amount of time. Maintenance employees
requiring further treatment during working hours will be reimbursed for the cost
of Company approved transportation to and from the garage plus time lost for
treatments.

7



--------------------------------------------------------------------------------



 



(b) Medical Examination Physical examinations required as a condition of
continued employment must be performed by a physician selected by the Company
and paid for in full by the Company, except as provided for in the appropriate
leave of absence clauses. Initial examinations will be paid by the applicant for
employment and reimbursed after the employee commences to accrue seniority.

     When the Company requires employees to take examinations not required by
the rules or regulations of the Department of Transportation or other regulatory
body, employees affected will be paid for their time. The provisions of this
paragraph do not apply to employees who have physical disqualifications
determined in accordance with the first paragraph of this section, conditions
requiring physician-required medical re-checks, absences covered by workers’
compensation, long-term illnesses, or disabilities.

     Employees who refuse to submit to a medical examination when instructed to
do so by the Company are subject to termination. Employees who fail medical
examinations by a competent medical authority approved by the Company may be
disqualified for service. The disqualified employee or the Union may within 45
days after such examination, provide the Company with the written opinion of a
physician selected and paid for by the employee. In the event the physician
selected by the employee disagrees with the opinion rendered by the
Company-approved physician, the Company and Union may meet within 45 days and
select a third physician acceptable to both parties. This same procedure will be
applied to employees returning from sick leave who fail to pass their
return-to-work or DOT physical. The third physician will examine the employee
and render an opinion binding on the parties. If the third physician determines
the employee suffers a condition correctable by treatment which is not otherwise
disqualifying under the DOT regulations, the employee may continue working. If
able to work, the employee will be permitted to return to work upon
certification of fitness by the third physician. Expenses of the third physician
will be borne equally by the Company and the employee.

     Employees separated from service because of physical disability will be
returned to their proper places if and when the cause of disability is removed.

     Employees required by the Company to travel to take a medical exam will be
reimbursed for their travel expenses.

(c) Safe Maintenance of Equipment and Machinery The Company agrees to maintain
all equipment and machinery in a safe and sanitary condition at all times.

     Supervisors will not require operators to operate a motor coach that fails
to comply with FMCSR 392.7 (Equipment, Inspection, and Use) and FMCSR 392.8
(Emergency Equipment, Inspection, and Use). The Company is responsible for any
fines, tickets or court costs, in relation to faulty equipment that the Company
has directed to be utilized.

     Employees who intentionally and negligently damage or cause damage or
disablement to any safety device may be terminated.

     The Company may provide awards for safety and service.

ARTICLE G-19. WORK PROHIBITION, SUPERVISORY EMPLOYEES — Supervisory employees
are not permitted to do any work performed by employees covered by this
Agreement, with the exception that supervisory employees may perform such work,
up to a maximum of 16 hours per month, for the purpose of understanding the
dynamics of the work or where there are no employees available and customer
needs require that the work be performed. In the latter case only, if employees
were available and fit to perform the work, they will be paid as if they had
performed the work.

ARTICLE G-20. SUPERVISORY SENIORITY — Represented employees who accept
supervisory positions with the Company retain but do not accumulate seniority
during the first 12 months in such positions, and suffer no loss of seniority if
they return to the bargaining unit within that time.

     Employees in supervisory positions who desire to return to contract
positions must do so under the provisions applicable to those employees on
indefinite leave with a 15-day notice to the Company and the Union. Employees
may only exercise their right to retain their bargaining unit seniority when
accepting a supervisory position on one occasion. Employees who choose to return
to supervision a second time immediately forfeit their bargaining unit
seniority.

          Supervisors who accepted supervisory positions prior to the effective
date of this Agreement will be allowed to continue to retain their seniority
during the first 24 months in their position.

ARTICLE G-21. EMBLEMS — Union members are permitted to wear the emblem of the
Union. Emblems will be of a size and shape so as not to detract from the
uniform.

     An appropriate decal jointly agreed upon by the Company and the Union which
integrates the separate emblems of the Company and the Union may be placed on
all Company-owned coaches operated by members of the Union, and on

8



--------------------------------------------------------------------------------



 



all coaches operated by members of the Union that are leased by the Company on a
lease of 120 days or more. The decal will be placed where designated by the
Company and in full view of the traveling public. The Company and the Union will
jointly share the cost of developing such decals.

ARTICLE G-22. NON-DISCRIMINATION — There will be no discrimination in hiring,
promotion, or other aspects of employment because of race, creed, color,
religion, national origin, age, sex, or disability. No employee will be
discriminated against because of affiliation with or activity in the Union.

ARTICLE G-23. PART-TIME/SEASONAL DEFINED — Except as provided in Article B-3,
part-time and seasonal employees, as defined below, will not receive the
benefits covered in this Agreement. Part-time employees and seasonal operators
are hired to work less than 1,500 paid hours per calendar year. Seasonal
operators are operators hired to work only during the summer season (May 15 -
September 15) and/or for the following specific peak periods: Memorial Day,
Thanksgiving, Christmas and Easter. Part-time and seasonal operators may not
exceed 10 percent of the full-time operator workforce.

ARTICLE G-24. REIMBURSEMENT — All moneys spent by employees, which are
chargeable to the Company, will be reimbursed immediately.

ARTICLE G-25. NOTICE OF REPRESENTATIVES — The Union agrees to notify the Company
in writing of the names and addresses of its respective, duly accredited
representatives and committees immediately upon their election or appointment to
such office.

ARTICLE G-26. NOTIFICATION OF PERSONNEL ACTIONS — The Company agrees to promptly
furnish the properly accredited officer of the Union with a copy of forms
prepared covering the employment, classification, resignation, transfer and
leaves of absence of each employee who is covered by the terms of this
Agreement.

ARTICLE G-27. PROMOTIONS — Equal consideration will be given to employees when
making promotions.

ARTICLE G-28. UNION SECURITY — To the extent permitted by law, all full-time,
part-time and seasonal employees covered by any portion of this Agreement must
become and remain members of the Union not later than the 31st day following
completion of their probationary period, or the date of this Agreement, as a
condition of their continued employment with the Company. Initiation fees for
part-time and seasonal employees will not be more than $50 and monthly dues will
be one and one-half times their hourly rate of pay. Seasonal employees will be
offered withdrawal cards during offseasons, which will entitle them to
discontinue paying monthly dues for up to 12 consecutive months so long as they
do not work for the Company during off-season time and to commence working for
the Company thereafter without paying back dues for that period or a new
initiation fee.

ARTICLE G-29. SUBCONTRACTING — The Company reserves the right to subcontract no
more than five percent of its mileage in any one year and the right to
subcontract for service on routes abandoned for more than one year as of the
date of this Agreement. The Company agrees that no more than 10 percent of its
mileage, measured from the annual mileage driven in 1997, will be subcontracted
during the term of this Agreement. Notwithstanding any other language in this
Agreement, upon notice to the Union, the Company has the right to subcontract
service work, parts room work, and truck driving work.

BENEFITS

ARTICLE B-1. BEREAVEMENT LEAVE — In the event of a death in the immediate family
the employee will be entitled to one three-day paid bereavement leave in each
calendar year to attend the funeral. Employees will receive their leave rate (as
defined in Leave Rate) for each day of leave except regular operators will
receive missed earnings. Employee’s immediate family is defined as their spouse,
son, daughter, sibling, parent, current father-in-law, and current
mother-in-law. Employees who fail to attend the funeral will be ineligible for
benefits.

9



--------------------------------------------------------------------------------



 



ARTICLE B-2. EMPLOYEE ASSISTANCE PROGRAM — The Company will provide an employee
assistance program to employees covered by this Agreement on the same basis as
other employees of the Company.

ARTICLE B-3. 401(K) PLAN — With the plan year beginning January 1, 1999, the
Company will make a contribution of 50 cents, in cash or stock, for each dollar
contributed of the first five percent of an eligible employee’s pay. Prior to
the Company selecting cash or stock, it agrees to meet and confer with the
Union. Additional matching contributions of Company stock may be made at the
discretion of the Company’s Board of Directors. Company matching contributions
will be made no later than June 30th of the year following the year for which
contributions are being matched; the stock contributed will be valued as of the
date the matching contribution is made. Employees who work 1,000 hours or more
in a calendar year are eligible for Company matching contributions in the 401(k)
Plan. Company matching contributions vest after an employee has completed three
years of actual service with the Company. The Company will bear the
administrative costs associated with the 401(k) Plan, retain the right to choose
the plan administrator and exercise all shareholder rights with respect to such
stock. The Company retains the right to distribute the portion of a
participant’s account held in the Company stock fund in the form of stock.

ARTICLE B-4. HEALTH AND WELFARE — All full-time employees who have completed
their probationary period and meet the eligibility criteria set forth by the
Trustees of the Greyhound Lines, mc./Amalgamated Transit Union Health and
Welfare Trust (“the Plan”) shall be eligible for benefits provided by the Plan.
Health benefits provided by the Plan will be funded by monthly contributions
from the Company and participants.

(a) Maximum Monthly Contributions. Effective July 1, 2004, the Company and each
participating employee shall be required to make the monthly contributions at
the levels set forth in Exhibit 1 attached hereto depending upon the coverage
each participant selects. The Company’s contributions shall be on a per
participant basis. Exhibit 1 sets forth the Company’s Maximum Monthly
Contributions for the life of this Agreement and the employee contributions for
the period commencing July I, 2004 and ending December 31, 2004. Employee
participant contribution levels after December 31,2004, shall be determined in
accordance with Section (c) below.

(b) Maximum Total Contribution. The Company’s Maximum Total Contribution to the
Plan shall not exceed $41,594,036 over the life of this Agreement.

(c) Level of Benefits and Contributions. The levels of contributions that are
set forth in Exhibit 1 have been calculated to result in a Company contribution
percentage of 64 percent based on reasonable actuarial assumptions regarding the
range of coverage elections that may be selected by participants and the
premiums that are likely to be collected as a result. Prior to the end of each
calendar year during which this Agreement is in effect, the Trustees of the Plan
shall determine the levels of employee premiums for the various coverage options
and the required Company contributions for the forthcoming calendar year, based
upon reasonable actuarial assumptions and the Plan’s experience during the prior
calendar year. In determining the contributions, the Trustees shall preserve the
64 percent Company contribution; provided, however, that the Company’s Maximum
Monthly Contribution set forth in Exhibit 1 shall not be exceeded, and provided
further that in no event may the Company’s Maximum Total Contribution set forth
in Section (b) of this Article B-4 be exceeded during the life of this
Agreement. In the event the Trustees of the Plan determine that premiums may be
lowered to fund the Plan benefits, both the employees and the Company shall
share in the lowered premiums in a manner that maintains the 64 percent Company
contribution. The level of benefits set forth in Exhibit 1 shall remain constant
through December 31, 2004, and the Trustees will use their best efforts to
maintain this level of benefits during the life of this Agreement, In the event
the Plan’s actuaries determine that the Company’s Maximum Monthly Contributions
provided for in Exhibit 1 are insufficient to fund the level of benefits
provided under the Plan after December 31, 2004, the Trustees shall either
(i) reduce the level of benefits, or (ii) increase the employee contributions,
to maintain the financial integrity of the Plan. Notwithstanding any other
provision in this Agreement, the Trustees shall have no authority to increase
the Company’s Maximum Total Contribution to the Plan set forth in Section (b) of
this Article B-4.

(d) Waiver of Health Care Coverage. Employees who elect to opt out of health
care coverage provided for under this Article B-4 shall be entitled to an annual
lump sum payment of $500 payable within forty-five (45) days following the
effective date of their Waiver of Coverage. An employee’s Waiver of Coverage
shall be effective for a period of one year, or the remainder of the applicable
Plan year, whichever is shorter. Employees hired during a Plan year may elect to
waive coverage once they become eligible for benefits and receive a pro rata
share of the $500 Waiver of Coverage

10



--------------------------------------------------------------------------------



 



payment based on the number of months remaining in the Plan year; provided,
however, that the full $500 amount will be paid to an employee who waives
coverage for calendar year 2004 if the employee was a full-time employee who had
completed his or her probationary period by January 1, 2004. An employee who
executes a Waiver of Coverage for a Plan year shall only be permitted to revoke
the Waiver prior to the end of the Plan year if (i) there is a change of
circumstances or status involving loss of other health plan coverage, a change
in marital status, a change in the number of dependents, a change in employment
status or certain other factors that would meet the Internal Revenue Service
criteria for permissible mid-year election changes in a cafeteria plan; and
(ii) the employee first repays a pro rate share of the $500 Waiver of Coverage
payment based on the number of months remaining in the Plan year.

(e) Dental, Vision, and Other Supplemental Coverage. Full-time, non probationary
employees may elect to receive dental coverage, vision coverage, and/or any
other supplemental group insurance or fringe benefits provided through the Plan.
The cost of any such dental coverage, supplemental group insurance, or fringe
benefit shall be borne entirely by the participant electing the coverage.

(f) COBRA Coverage. Any participant receiving benefits pursuant to COBRA shall
pay 102 percent of the total cost of such coverage. The Company shall not be
required to pay any portion of a participant’s COBRA coverage. Further,
participants shall pay 100 percent of the cost of any Direct Pay or
Reimbursement Account benefits, and the Company shall not be required to pay for
any portion of such benefits.

(g) Transition. Notwithstanding the foregoing, for the period ending June 30,
2004, the Company will make Plan contributions pursuant to Article B-4 of the
1998 Agreement.

ARTICLE B-5. HOLIDAY PAY — There will be eight recognized holidays: New Year’s
Day, Martin Luther King’s Day, Friday before Easter, Memorial Day, Fourth of
July, Labor Day, Thanksgiving and Christmas. Employees’ holiday pay will be at
their leave rate. In order to receive holiday pay, employees must work a full
shift on the last scheduled work day prior to the holiday; the holiday if they
are scheduled to work the holiday; and the first scheduled work day immediately
after the holiday, unless an active employee has been properly excused for leave
without pay on such day(s). Approval of such leave must be requested in writing
and, if granted, granted in writing.

     Holiday pay is intended to ensure that all employees, whether they work on
the holiday or not, receive an additional day’s pay for each holiday, provided
all such employees who are not available as required by this Agreement will not
receive holiday pay.

     Employees must have a minimum of 90 days service to qualify for holiday
pay.

ARTICLE B-6. JURY DUTY — The Company will pay operators on jury duty the
difference between missed earnings for regular operators or the leave rate (as
defined in Leave Rate) for extraboard operators and the daily amount paid for
such jury duty. Operators returning from jury duty on a date when their regular
run is out of town may position themselves to pick up their run at the layover
point if possible. However, if they elect not to position themselves, earnings
guarantee will not apply for that day.

     Maintenance employees on jury duty will be allowed the difference between
their leave rate and the daily amount paid for such jury duty.

ARTICLE B-7. LEAVE RATE — Unless otherwise specified, the leave rate for
operators will be calculated as 1/6 of 1/52 of their earnings during the
previous 12 calendar months. Any operator off for 30 consecutive days or more
without pay because of illness, workers’ compensation injury, furlough, or any
new operator with less than one year of service will have their leave rate
calculated on a prorated basis, based only on actual weeks worked in the
previous 12 calendar months.

     Missed earnings will mean the amount of earnings that an employee would
have normally earned on a regularly scheduled work day. Employees are not
entitled to missed earnings for any scheduled day off.

     The leave rate for maintenance employees is calculated as eight hours’ pay
at the applicable hourly rate.

ARTICLE B-8. PASSES — Employees passing their probationary period will be
granted an annual pass to be used in accordance with Company policy.

11



--------------------------------------------------------------------------------



 



ARTICLE B-9. RETIREMENT PLAN — The Company and the Union agree to continue the
existing Greyhound Lines, Inc./Amalgamated Transit Union National Local 1700
Retirement and Disability Plan hereinafter referred to as “Plan” subject to the
following modifications: (1) In the event the Plan actuary notifies the Plan
Trustees on or before November 1 of any plan year that a contribution to the
Plan is likely to be required for the succeeding plan year (e.g., by reason of
an expected change in actuarial assumptions or methods or otherwise) hereinafter
referred to as the “Notice,” the parties will meet to negotiate a method of
avoiding such required contribution, but upon the failure of the parties on or
before the December 8 following receipt of the Notice to agree upon a method to
avoid such contribution, all future benefit accruals under the Plan will be
frozen effective December 31 of the year of the Notice; (2) if, after the Plan
has been frozen, any subsequent annual actuarial valuation by me Plan’s actuary
reports that the market value of the assets of the Plan exceed 115 percent of
the actuarial present value of accumulated plan benefits, the parties agree to
negotiate retroactive benefit increase(s), in accordance with the pre-freeze
benefit formulas, for those participants whose future benefit accruals were
frozen as a result of (1) above, but in no event will such benefit increase(s)
cause the market value of the assets of the Plan to be less than 115 percent of
the actuarial present value of accumulated Plan benefits, determined after the
benefit increase(s) described above.

ARTICLE B-10. RETIREMENT (EARLY) LEAVE OF ABSENCE (RLOA) — Operators in the
Greyhound Lines, Inc./Amalgamated Transit Union National Local 1700 Retirement
and Disability Plan (other than highly compensated employees as defined by law)
will be allowed to take a RLOA prior to age 55 and retire without penalty at age
55. Years of service and average earnings will be frozen at the time the RLOA is
granted. Operators will not be subject to recall, but will be allowed to return
to work one time only before age 55 providing they meet all applicable
requirements at the time. At age 55 operators must return to work or retire.
Operators returning to work will not be credited with years of service during
the RLOA but will resume the accumulation of years of service upon the date of
return. Operators taking RLOA are not eligible for health and welfare benefits
except under COBRA and other applicable laws.

     Forty operators per year, selected on a seniority basis, will be offered an
opportunity to elect RLOA. No more than five percent of the operators at any
location are eligible for RLOA and locations with fewer than 25 operators are
limited to one driver taking RLOA.

ARTICLE B-11. SICK LEAVE — After one year of service, employees are eligible for
paid sick leave for days missed in cases of non-work-related injury and illness,
not to exceed six days per year, subject to the following exclusions:



1.   Sick leave claims are limited to those days excluded from coverage and not
eligible for retroactive coverage by state workers’ compensation law.   2.   No
employee will receive sick leave payments for the first three consecutive days,
whether or not work days, except if an employee is hospitalized during the
three-day waiting period, sick leave benefits commence as of the first day of
hospitalization.   3.   Employees are not entitled to sick leave benefits for
any time lost by reason of sickness while on vacation.       Sick leave for
extraboard operators will be paid at the leave rate as follows:



1.   The first three days will not be paid and will be considered a waiting
period.   2.   The next six days will be paid.   3.   The seventh day is a day
off and will not be paid.



4.   Thereafter six days will be paid followed by one unpaid day.

     Regular operators will be paid missed earnings less the three-day waiting
period. Sick leave for maintenance employees will be missed earnings for regular
hours after the three-day waiting period.

     Employees may accumulate unused sick leave from year to year. Accumulated
sick leave may be used only for a period of sickness exceeding 10 consecutive
days, but will be paid in accordance with the above, retroactive to the fourth
day of such sickness.

     In order to receive sick leave benefits, employees must submit medical
evidence of their illness from a licensed medical doctor or other satisfactory
evidence on forms provided by the Company. The expense of this medical evidence
will not be borne by the Company. At its option, the Company may require a
special examination of an employee by a designated doctor paid for by the
Company. Employees will notify their supervisor of absences on account of
sickness as soon as possible. An application for sick leave benefits will be
made within five days after return to work.

12



--------------------------------------------------------------------------------



 



ARTICLE B-12. VACATIONS — Vacations are earned and granted in the following
manner:



•   Employees who complete one year but less than 11 years of continuous
employment will be granted two weeks’ paid vacation.



•   Employees who complete 11 years but less than 21 years of continuous
employment will be granted three weeks’ paid vacation.



•   Employees who complete 21 or more years of continuous employment will be
granted four weeks paid vacation.

     Employees will be paid their leave rate for each day of paid vacation
except regular operators will be paid missed earnings (as defined in Leave
Rate). Each week of vacation for extraboard operators includes six days of paid
leave and one day of unpaid leave.

     Employees with less than 21 years of service are allowed to bank one week
of vacation each year up to a maximum of 30 days. Employees with 21 or more
years of service may bank two weeks of vacation each year up to a maximum of 60
days. Mechanics will bank five paid days per week and drivers six paid days per
week of vacation. All remaining vacation must be bid and taken in the year
earned. Banked vacation can then be sold, taken as extra week(s) of bid
vacation, or taken as personal time off one day at a time (VPTO) subject to
Company approval, provided 24 hours advance notice is given.

     When selling vacation days or taking VPTO, employees will be paid the leave
rate as defined in the Leave Rate provision for each day sold or taken as VPTO.

     Employees wishing to take VPTO because of illness must comply with the
provisions governing sick leave, e.g., three-day waiting period, medical
evidence, and so forth.

     The annual posting date of vacations will be during November and December,
with vacations to be taken the following calendar year. The Company will
designate periods when vacation must be taken and will post at each location a
list showing same and the number of employees who can take vacations during the
same period. Employees will bid on vacation periods in accordance with their
seniority. Employees may, in bidding on vacation dates, divide vacation in units
of weeks. Employees will bid their vacation at vacation bidding time regardless
of their anniversary date. Employees who are inactive at the time their bid is
due must contact a supervisor to submit their bid which will be placed on the
vacation bid sheet by the supervisor. Employees must elect to bank vacation by
October 15th of each year for the next calendar year.

     In the event of death of an employee, his beneficiary will receive any
vacation benefits due him at the time of his death. Employees leaving the
service of the Company will be paid for all earned and unused vacation or days.
Earned and unused vacation will be paid for at the leave rate as defined in the
Leave Rate provision.

     To the extent allowed by law, employees leaving the service of the Company
will be charged, and appropriate amounts will be taken out of any moneys due the
employee, for the number of days vacation not earned for which they have been
paid.

     Operators who move from one location to another will carry their scheduled
vacation time with them to their new location. Non-operators who change their
locations will retain any previously scheduled vacation times only to the extent
practicable, as determined by the Company.

     Vacations for non-operators commences the day after their scheduled day
off. Operators will start their vacations on Monday unless they are on a run
where they are away from their home location on Monday; in which event, they
will start their vacation on either the commencement or after completion of
their run. Regular run operators whose run is away from home on the first day
following their vacation will be allowed one of the following options:



•   Use one day of VPTO at the end of their vacation (black-out dates and
Company approval will be waived in these instances).



•   Position themselves at the away-from-home location to pull their run.



•   Pull their regular run on the last day of vacation with no loss of vacation
pay.

Regular operators must notify their supervisor prior to the posting of the
hold-down which option, if any, they elect.

     Employees who have a leave rate of $50 or less may request to sell all of
their vacation and continue working through their scheduled vacation period.

     Maintenance vacation weeks becoming open or available during the months of
June, July, August and the last two weeks of December (prime weeks) will be
rebid. For maintenance employees, such prime weeks of vacation vacated by the
successful bidder will be rebid.

13



--------------------------------------------------------------------------------



 



OPERATORS

ARTICLE O-1. BIDDING

(a) Displaced Operators Operators displaced by senior operators, or who for any
reason are deprived of their assignment through no fault of their own, must
displace a junior operator on a regular run at their home location or place
themselves on their home extraboard. Operators must displace a junior operator
within 48 hours of the time they have been advised that their run has been
canceled, materially changed, or they have been displaced; not when the change
takes place. Operators on sick leave or off for other approved cause will be
notified of their displacement upon their return.

     Operators exercising their right to displace another operator are required
to give at least 12 hours notice to the Company prior to the departure from
their home terminal. Notification will be attempted first by telephone. If the
operators cannot be contacted by telephone, a VRU message will be left.

     Displaced operators upon completion of their last assignment, with proper
notice, may displace any junior operator at their home location. The
displacement is effective on the first outbound trip after proper notice is
given as described above.

(b) Extraboard Positions The Company will determine the number of extraboard
positions at each location. Should extraboard positions be posted between
general bids, all active extraboard operators will be eligible to bid on such
positions. Assignments will be by seniority from among those who bid except
inactive operators will be awarded positions at the location they last worked
ahead of active operators from another location. Operators will be responsible
to be aware of such postings and the Company is not obligated to notify
operators of any such postings. Operators must sign such bid in person and be
available on the effective date. Successful bidders for the posting of
extraboard positions under this provision waive the seven-day recall language.

(c) Hardship Transfer Operators may request a transfer to a new location if
their continued work at their home location creates a hardship. Hardship
transfers are subject to Company and Union approval. Operators granted a
hardship transfer forfeit all hold-down bidding and displacement rights for the
duration of the current bid at their new location.

(d) Hold-Downs and Vacancies New runs and vacancies between general bids will be
posted as hold-downs at the extraboard location covering the work. Hold-downs
will be subject to bid by all operators on the extraboard at the location and
will be awarded to the senior extraboard operator bidding. Hold-downs consist of
new runs, permanent vacancies or temporary vacancies due to vacations or other
leaves.

     The successful bidder of a hold-down posted because of a new run or because
the regular operator vacated the run permanently, either voluntarily or due to
resignation, retirement, or death will be considered the regular operator for
the duration of the bid and will be subject to all rules of a regular operator,
including displacement

     Temporary vacancies will be posted only when there are five or more known
working days included in the hold-down posting. Operators may elect to utilize
any scheduled days off immediately at the end of the hold-down as if they were
their regular days off.

     Hold-downs will be posted each week on Wednesday, Thursday, or Friday and
awarded the following Thursday at 3:00 p.m. local time (six to nine days later).
The regular runs of operators booking off sick or on Worker’s Compensation
Wednesday through the following Tuesday (a seven-day period) will be posted on
the following Wednesday, Thursday, or Friday. Operators who are off sick and
whose runs are awarded as hold-downs will be required to pick up their run at
their home locations after notifying the Company 24 hours or more in advance of
their next sign-on time. Regular operators whose runs have not been awarded as
hold-downs will be required to pick up their-runs at their home location after
notifying the Company six hours or more in advance of the next sign-on time. If
a hold-down is posted and not bid, it will be assigned to the junior operator on
that board, or may at the Company’s discretion, be worked off the extraboard.

     Successful bidders of a hold-down will take the first outbound trip at the
home location with a sign-on time nine hours or more after the hold-down is
awarded, provided they are available and have sufficient rest. These operators
will be removed from the board nine hours before the time required to report for
the assignment. Successful bidders out on an assignment at the time they should
have been removed from the board must complete their assignment and pick up the
hold-down at their home location, after they have secured their rest. Earnings
guarantee will not apply.

14



--------------------------------------------------------------------------------



 



     Operators called for an extraboard assignment and instructed to report 12
hours or less before the time required to report for the hold-down assignment
may, at the time of the call, decline the report for an assignment if sufficient
operators are available. Operators who decline such assignments will be removed
from the board and placed on the hold-down at that time. If sufficient operators
are not available, the assignment must be accepted. If unable to pull the first
trip of the hold-down, operators will be paid the greater of the first day of
the hold-down or the work performed. Operators on hold-downs, vacation or leave
of absence bidding a new hold-down must be available to perform the hold-down’s
first trip. Hold-downs will be awarded only to active operators. To be
considered active, operators must be on the extraboard available for call, on
assignment, or on their time off at the time the hold-down is awarded.

     Operators working hold-downs of driver instructors who temporarily return
to their regular runs from instructor duties may elect to return to their
hold-downs provided the driver instructors work five days or less (regular
assigned work days) on their regular run before returning to instructor duties.
Hold-down operators must be informed of the date they can return to the
hold-down and must elect at the time they are notified, whether or not they wish
to return to the hold-down. Hold-down operators electing to resume the hold-down
will be placed onto the extra board without hold-down bidding rights during the
time the driver instructors are working their regular run.

     All hold-downs bids must be signed in ink. Once the hold-down is signed, it
may not be altered in any manner. Completed hold-down posting sheets will be
maintained by the Company for 60 days. Operators bidding a hold-down will not
have a claim to any guarantee for wages lost as a result of their bid.



(e)   Material Change The following are considered material changes:



1.   Change of location of assignments.   2.   Change of run destination
(excluding garage and/or terminal changes within the same city).   3.   Change
of more than an aggregate of one-hour sign-on or sign-off time in the assignment
at the operator’s home location in a three-month period.   4.   Change of more
than one-hour sign-on or sign-off time in the assignment at the operator’s home
location.   5.   Change of days off.   6.   Change of assignment resulting in a
decrease of $160.00 or more per month in earnings.



    When the working conditions of regular runs are materially changed,
operators have the following options:



1.   Remain on their run.   2.   Displace their home extraboard.   3.   Displace
any junior regular operator at their home location.



    Runs vacated under this provision will be handled under the Hold-downs and
Vacancies provision.

(f) Regular Runs and Extraboard Selection The Company will conduct a minimum of
four nationwide general bids for all regular runs and extraboard positions to be
effective in January, March or April, June, and August or September. All
operators who have worked during the current bid period and prior to the new bid
closing are eligible to bid. Eligible operators who fail to bid forfeit rights
to displace except to the extraboard at the operator’s home location; such
operators may fill any open positions or displace a junior operator on that
extraboard. Runs will be awarded on a seniority basis.



       Operators bidding regular runs and hold-downs must qualify themselves to
work the bid job. Qualified includes, but is not limited to, proper licenses and
knowledge of the route bid.          In recognition of a business need for all
operators to be available during the busy summer season, the following applies
to the June and August/September general bids:



•   Operators changing locations with the March/April or June general bid must
assume their new assignment effective on the first day of the bid. Operators
with legitimate reasons for an extension on their arrival date must secure an
authorized leave of absence from a Company supervisor at the new location.
Operators who do not change locations must pull the first cycle of their new run
unless it would cause a loss of earnings between the pay for the old and new
assignment.

15



--------------------------------------------------------------------------------



 



•   Operators changing locations with the January or August/September general
bid must work through the final work day prior to the effective date of the
August/September bid. Operators who do not change locations must work the last
complete cycle of the June run bid unless it would cause a loss of earnings
between the pay for the old and new assignment.

     Whenever there are permanent vacancies, as the result of regular operators
vacating their runs for any reason, or the addition of new runs in an aggregate
of ten percent of the current number of runs during any 45-day period between
general bids at a location, a full location bid will be conducted at the
affected location. There must be 30 calendar days remaining until the effective
date of the next general bid, at the time the 10 percent threshold is reached.
There will not be more than one full location bid at any location in a 30-day
period regardless of the number of vacancies. Operators who change cycles due to
a run bid change are not entitled to lost wages or overtime. Operators returning
to work from authorized leave or reinstated will be assigned in the following
manner:



•   Operators with a prior assignment within the current run bid must return to
their prior job.



•   Operators who have not held a job in the current or upcoming bid may
displace any junior operator or open position at their home location.



•   Operators eligible to bid who failed to do so may only bump the extraboard
or any open position at their home location.

     Operators on a qualifying FMLA, Military, or Workers’ Compensation Leave
during any open regular run selection period who do not bid, will be allowed to
displace any junior operator at any location. Operators displaced as a result of
this displacement will be allowed to displace any junior operator at their home
location regardless of time to the next bid.

     Extraboard positions are bid by seniority. Operators who do not receive
their bid choice on a general bid will be assigned to a vacancy nearest their
present location. If no vacancies exist, they will be furloughed immediately.
Operators furloughed or who are assigned to a location (which they did not bid)
will be allowed to return to their previous home location (last bid location)
when positions become available, in seniority order.

ARTICLE O-2. EXTRABOARDS —The Company reserves the right to establish, maintain,
alter, alleviate, or change extraboards at locations where the necessity of the
service requires. Seniority choice will determine the operators who are assigned
to the extraboards. The extraboard to which a new operator is assigned will be
designated by the operator’s seniority bid. Seasonal operators will rotate on
the extraboard and will be eligible to bid on designated runs and hold-downs
only. Part-time operators will rotate on a separate extraboard and will not
rotate on the full-time extraboard. The order of assignment for extraboard work
is full-time/seasonal extraboard operators, regular operators who have declared
a willingness to work extra, part-time operators, regular operators required to
work extra, and rentals. Regular operators who have declared a willingness to
work extra and regular operators required to work extra include pre-assigned
regular operators.

     Full-time extraboard operators who are available for service 12 days in a
payroll period will receive a biweekly guarantee of $375.00. Available for
service means that an operator must be promptly accessible by telephone or be
present at the garage or terminal if directed by the Company. Holiday pay is in
addition to the biweekly guarantee.

     When an extra operator transfers from one board to another after learning
two routes of the board to which the operator transfers, the operator will be
placed on the extraboard for work. Extra operators must qualify for all runs
serviced by their extraboard within 30 days from the date assigned. An extra
operator who fails to become qualified within such period will be removed from
the board and must learn all routes.

     Extraboard operators entitled to an assignment over a route they have not
learned may be removed from the board and required to ride the trip and learn
the route. This provision will not apply to an operator at any away-from-home
location.

     If business plans indicate a potential operator or equipment shortage, the
Company may assign a regular operator, part-time operator, or rental bus ahead
of available extraboard operators. This will permit the Company to assign
regular operators to assignments that will allow them to work and return home to
be available to pull their next scheduled run. It will also permit the Company
to assign rentals or part-timers to assignments that will allow them to work and
return home before their available period ends. The first-up extraboard operator
missing an assignment under this provision is entitled to a claim under the
runaround provision.

16



--------------------------------------------------------------------------------



 



(a) Extraboard Run Assignments Extraboard operators assigned to a regular run
will be paid for protection up to the sign-on time of the run. Extraboard
operators assigned to an extra section, a charter, a deadhead, or to DHOC will
be paid for protection from report time according to instructions up to the
actual time of departure. Protection will be paid at the protection rate.
Extraboard operators placed on protection who are released without receiving an
assignment will be guaranteed a minimum of two hours pay at the protection rate.

     Runs will be assigned at the specified assignment time in the Run Guide or
30 minutes prior to departure time. Doubles, deadheads, and DHOC will be
assigned at least 15 minutes prior to scheduled departure time, if known, or
when they develop. When simultaneous assignments occur, the first-up operator
will make his choice on available work, the second-up operator will make his
choice of the remaining available work, and so on. If, after making a choice,
the run or work the operator selected is canceled, he will remain first-up for
the next known assignment after the other simultaneous assignments occur,
without a bump.

     Extraboard operators assigned to straight-away runs (a run that requires
operators to secure their rest before returning to their home terminal) will be
assigned the entire run. However, upon arrival at the away-from-home location
where an extraboard is established, operators may elect to vacate the run and be
placed on the extra board by notifying Operations Support Center at the time
they sign in at the layover location. Operators will then fall under all
provisions of the First-In, First-Out language except that the Layover and Meal
Allowance provisions will not apply. This does not apply to extraboard operators
assigned to a turn-around run (a run in which the operator is not required to
secure his rest before returning home).

     Open regular runs will be assigned to the first-up extraboard operator from
the location where the run originates. If no extraboard operators from the
location where the run originates are available, the run will then be assigned
board-to-board under normal first in, first-out rules.

     When operators deadheading buses are required to secure their rest at or
near an extraboard location, they will be relieved according to the provisions
of First-In, First-Out language.

(b) First-ln, First-Out Extraboard assignments will be made on the basis of
first-in, first-out.

Operators returning to their home location, who have secured their rest at an
away location, and who still have available driving time within their 10 hours,
may be first-up for assignment. The Company, at its option, may release such
operators and place them on the bottom of the board or on protection within two
hours after arrival. Four hours after being placed on protection, operators who
have not received an assignment will be placed on the bottom of the extraboard.
If an assignment is received, the assignment must be round trip or operators
will be returned home immediately upon completion of a one-way assignment,
either DHOC or other available work. No runarounds will apply when returning
operators to their home location under this provision.

     Operators returning to their home extraboard within eight hours of the
original report at their home extraboard who still have available driving time
may be first-up for an assignment if they have sufficient hours to complete the
assignment. At the Company’s option, operators may be placed on the bottom of
the board or placed on protection within two hours after arrival. If placed on
protection, an operator who has not received an assignment within eight hours of
his original report will be released and placed on the bottom of the extraboard.

     Extraboard operators at an away-from-home location without an assignment,
and not on temporary transfer, will be worked first-in, first-out to or towards
their home terminal except in the following two circumstances:



•   When the extraboard is depleted, in which case operators may be used on any
assignment in any direction.



•   An extraboard operator put to bed at an away-from-home location will not be
called to work after two hours following his release from duty until he has
secured his nine-hour rest, unless the extraboard is depleted. The runaround
provision (Article O-2 § b) will not apply to the extraboard operator securing
his rest from the end of the second hour through the ninth hour.

     Operators will be first-out for assignments going directly to their home
terminal ahead of drivers going toward their home terminal. However, all
operators based in locations beyond the maximum driving distance will be
considered as home terminal operators of the location at the maximum driving
distance. An assignment that takes operators to a location closer to their home
location in terms of distance or time will be considered “toward.” When the
extraboard is depleted, operators may be used on any assignment in any
direction.

     Upon completion of an assignment, an extraboard operator will be placed on
the extraboard at the scheduled arrival time of the assignment unless the
operator is more than 60 minutes late. Extraboard operators arriving more than
60 minutes late will be placed on the extraboard at their actual arrival time.
For multiple-section SOBOs and charters, the

17



--------------------------------------------------------------------------------



 



first operator arriving and signing in at the completion of the assignment will
set the extraboard placement/schedule time which sets the 60-minute window.
Operators on deadheads will have their extraboard placement time set by the
scheduled deadhead driving time. Extraboard operators on multiple-section
charters, SOBO’s, schedules, deadheads or DHOC assignments that arrive within 60
minutes of the set arrival time of the multiple-section assignments will be
placed on the extraboard in the order assigned at the point of origin.

     When two or more operators arrive at their home board at the same time,
they will be placed on the bottom of the extraboard or remain first-up in the
following order:



1   The order of the previous report for assignment.   2.   The operator who had
the first report time on that day.   3.   If the report times were the same, the
operator returning from the most distant location.   4.   If the report times
were the same and traveling the same distance, the order they left their home
location.

     Extra operators who, through no fault of their own, are runaround will
receive runaround compensation for this occurrence. In no instance will
runarounds apply to regular operators including regular operators working on the
extraboard. Extra operators will ascertain that they are on the extraboard and
in the correct position and immediately notify their supervisor when they have
been placed in the wrong position on the board or left off the board. Regardless
of circumstances, an operator will not be considered as having been runaround
more than once in any 24-hour period.

     Runarounds will be paid at the fixed rate of $50.00 per occurrence per
approved runaround. If an operator is runaround and does not work within the
next 12 hours, the operator will be entitled to a fall runaround payment for the
assignment missed, and will not receive the $50.00 penalty. Only the first-up
operator at the time of occurrence will be entitled to a runaround payment.

(c) Overtime for Extraboard Operators Overtime will be paid at the rate of time
and one half for all paid hours worked (does not include benefit compensation)
over 50 hours in a seven-day period and at double time rate for all paid hours
worked over 70 hours in a seven-day period. The overtime periods begin 12:01
a.m. Monday and end 11:59 p.m. Sunday.

     Hours worked on charters of 36 hours or more or hold-downs of seven days or
more will be excluded when calculating overtime under this article.

(d) Reporting Time Extraboard operators will protect all runs and schedules.
Extraboard operators are responsible for keeping themselves advised of their
status on the extraboard and all operators must provide themselves with
telephone service. To be considered available for service, extra operators must
have sufficient rest and must be able to reach the garage or terminal within two
hours at their home location and one-hour at an away location, unless otherwise
extended. The Company will cooperate and upon request furnish information as to
extraboard standing and the probable call times. Operators are responsible for
all messages transmitted through or to other parties.

     First-up extraboard operators who are unavailable and cannot be notified by
the Company to receive instructions to report to work will be removed from the
extraboard for 12 hours, Extraboard removal is not considered discipline.
Operators with an assigned report time who report late may be assigned work; may
be placed at the bottom of the extraboard, if an extra operator; or returned
home until the next assignment, if a regular operator.

     Extra operators booking off sick or fatigued will be removed from the
extraboard for a minimum of 24 hours and placed on the bottom of the board when
they are physically able to call in and perform work. If the extraboard is
depleted, operators may be placed on the extraboard before the end of the 24
hours. Operators will not be permitted to drop to the bottom of the board. All
book-offs must be in 12-hour increments.

(e) Temporary Transfer Assignment Method A voluntary temporary transfer list
will be established at each extraboard point for the purpose of assigning
temporary transfers. Extraboard operators may sign this list at any time after
becoming a member of the extraboard at such location. Assignments from the
voluntary list will be made according to the operator’s position on the regular
extraboard on a first-in, first-out basis. Extraboard operators who have signed
the temporary transfer list and refuse an assignment will be removed from the
voluntary transfer list and will not be eligible to sign up on the list again
for a period of 30 calendar days. In the event no operators sign the list, or if
the list is depleted, transfers will be assigned to the junior operator
currently on the board at the time of the assignment. All assignments will be
made nine hours before the operators are scheduled to leave their home terminal.

18



--------------------------------------------------------------------------------



 



     Temporary transfer operators moving from one extraboard to another are
responsible for learning the new routes at the new extraboard location. The
Company may require the temporary transfer operators to pad on schedules to
learn the route. Temporary transfer operators will be paid $12.00 per day while
learning routes.

(f) Temporary Transfers - Extraboard Operators The Company has the right on an
emergency basis to order extraboard operators onto the extraboard at another
location. If the temporary transfer is mandatory, the temporary transfer will
not exceed seven days. Voluntary temporary transfers may extend up to 30 days.
Temporary transfers must be for a predetermined period of time. Any extension in
time must be mutually agreed upon between the Company and the employee. Any
extension exceeding 30 days is considered a permanent transfer except that an
operator on assignment on the 30th day may complete the assignment and return to
his home terminal and will not be considered a permanent transferee. During the
transfer period, the temporary transfer operator’s home terminal will not change
unless the transfer becomes permanent. If a transfer becomes permanent, the
operator will be placed on the extraboard at the new location and will work
first-in, first-out from the new location for the entire period without bidding
or bumping rights at the new location.

     Temporary transfer operators will be placed on the other location’s
extraboard in the same order as they vacated their home boards. The Company has
the right to work operators to the temporary transfer location on deadheads or
DHOC only. Deadhead buses must go to the temporary transfer location. Other
types of assignments may be made only if the board is depleted. Temporary
transfer operators must be sent home immediately at the end of the predetermined
time period or, if on assignment, immediately upon the completion of the
assignment. The Company may return the operators to their home location prior to
the expiration of the predetermined time.

     The Company may work the temporary transfer operator home after arrival at
the temporary transfer location, if the driver plugs the foreign extraboard at
the temporary location behind drivers from his home location, and works under
the First-in, First-Out provisions of the contract. The operator may be
cushioned home immediately ahead of other operators on the extraboard.

     The Company will provide temporary transfer operators a room and will pay
operators a meal allowance as outlined under the Meal Allowance provision for
the first 30 days. The meal allowance period commences when temporary transfer
operators leave their home terminal and continues until they return to their
home terminal or the transfer becomes permanent.

(g) Layover Upon being released from an assignment at an away-from-home
location, an extraboard operator becomes eligible for meal allowance 16 hours
after securing eight hours rest. Meal allowances will be calculated under the
Meal Allowance provision.

     An extraboard operator held away from home without work will receive a
layover penalty of $5.00 per hour or fraction thereof for each hour after the
16th hour for the next eight consecutive hours. After the first 24 hours, the
operator will be paid $5,00 per hour in eight-hour cycles—eight hours off, eight
hours paid, eight hours off, and so forth until he reports for an
assignment/protection. This does not apply to temporary transfer operators.

     Operators held away from home without work for more than 24 hours may
request an assignment to or towards their home terminal. If this request is
denied, and the operator has not worked after another 12 hours, he may again
request to be assigned on the first schedule to or towards his home terminal
after the 36th hour. The second request must be granted immediately.

     The layover penalty and meal allowance will not apply to extraboard
operators on regular run assignments or hold-downs.

(h) Days Off-for Extraboard Operators An extraboard operator may request time
off in half-day increments: one-half day (12 hours) off, one day (24 hours) off,
one and one-half days (36 hours) off, two days (48 hours) off and so forth. The
Company will grant time off, as requested, manpower permitting.

ARTICLE O-3. CHARTERS

(a) Charter List There will be a charter list for all charters at each location.
All extraboard operators are eligible to place themselves on the charter list at
any time. Operators must choose one of three options to establish their status
on the list. They may place themselves on the list to operate charters of 36
hours or more, charters of less than 36 hours, or both. Once on the list,
operators may make one status change every 30 days. Any operator on the list who
refuses a

19



--------------------------------------------------------------------------------



 



charter of 36 hours or more will be removed from the option to operate any
charter of 36 hours or more for a period of 30 days.

(b) Notice of Assignment Charters of less than 36 hours will be assigned to the
first-up operator on the extraboard that is on the charter list with a
designation that includes less than 36-hour charters. These charters will be
assigned, when possible, at least 30 minutes in advance.

     Charters of 36 hours or more will be assigned to the first-up operator on
the extraboard on the charter list with a designation that includes charters of
36 hours or more. When possible, charters of 36 hours or more will be assigned
nine hours in advance. If a nine-hour call is not possible, the assigned
operator must elect at assignment time to either accept the entire charter or be
relieved at the next extraboard location where there is available manpower.

     If no operators are available on the charter list for any charter
assignment as described above, the charter will be-assigned to the first-up
extraboard operator with sufficient hours to operate the charter.

     All charters will be operated by operators from the nearest extraboard,
unless a specific operator is requested by the customer or chartering party in
writing or by email. If an operator is requested for a charter, that operator
will be given the option to perform the charter, unless the charter is denied or
the operator is unavailable.

     Upon request by a vice president/assistant business agent, the Company will
provide a copy of the correspondence pertaining to the request of specific
operator(s) on a charter to that vice president/assistant business agent the
next business day.

(c) Charter Pay All charters will be paid at a single charter rate. Pay begins
at the time an operator reports for an assignment. Pay continues until the bus
is dropped at the conclusion of the assignment or at the start of the period
when the operator is released to obtain rest at a room provided by the Company
or charter party. Pay will commence again when the operator is required to
report back on duty.

     If a charter of less than 36 hours requires an operator to secure rest
(nine hours or more), away from his home location, the operator will be paid a
minimum of eight hours of pay at the charter rate. On charters of 36 hours or
more, operators will receive a guarantee of eight hours at the charter rate in
each complete 24-hour period. The 24-hour period commences at the time of
assignment of the charter. If such charter is canceled through no fault of the
operator, after the operator reaches the pick-up point, the operator will be
paid a minimum of eight hours at the charter rate and placed on the bottom of
the board.

     Meal allowance will only be paid on charters of 36 hours or more as
provided in the Meal Allowance section.

     If regular operators are assigned a charter they will be guaranteed an
amount equal to their regular earnings for the duration of the charter, unless
requested; in which case, there is no guarantee.

     Operators accepting request charters from a city other than their home
location must position themselves at no cost to the Company.

(d) Charter Sales Incentive The Company will pay a six percent commission to
operators and mechanics who sell charters without the assistance of a travel
agency, provided they are accepted by the Company. The commission will be paid
after the charter is paid for and operates. The Company reserves the right to
operate or reject any charter and charters operated will be limited during peak
periods. It is also understood only one commission will be paid for a charter
and no commission will be paid on discounted charters.

ARTICLE O-4. GARAGE PAY — At all locations where the garage is separate and
apart from the terminal, a garage allowance will be paid to the operator driving
to or from the garage at the protection rate with no duplication of pay.

ARTICLE O-5. REST — Extraboard and regular operators working extra who are
required to secure their rest must have nine hours off between sign-off time and
the time of a call to report. However, operators may be assigned to the second
half of a regular straight-away run if they completed the first portion of the
same run, subject to DOT limitations.

     Unless extended, the standard call to report for duty will be two hours at
a home terminal dispatch point and one hour at away-from-home terminal dispatch
points. Call times will be consistent within each location, based on commute
times, traffic patterns, etc., and may be changed from time to time by mutual
agreement between the Company and the Union.

     Extra operators who do not have sufficient DOT hours of service remaining
will revert toward the bottom of the board, one plug at a time, until they have
secured sufficient hours to resume service.

20



--------------------------------------------------------------------------------



 



ARTICLE O-6. LATE ARRIVAL AND CANCELLATION.

(a) Cancellation When the Company cancels service for any reason, regular
operators who have reported will be paid that day’s work or be placed on the
extraboard, and if used, guaranteed the same amount as if they had worked their
regular run on that day. The operators placed on the extraboard may be passed
over for assignments that would make them miss their next run. If released,
these operators will not be recalled to work that day.

     If service is canceled, the Company will attempt to notify regular
operators of the cancellation as soon as possible. Notice must be given to the
operators at their home location at least two hours prior to sign-on time or at
least one hour at an away-from-home location. Notification will be attempted
first by telephone. If the operators can not be contacted by telephone, a VRU
message will be left. Operators so notified-will not be entitled to any pay for
canceled service.

     When regular operators arrive at a point other than their normal
away-from-home location and are held, they-will fall under Late Arrival
provisions unless they receive their rest at that location. The operators will
be guaranteed their run pay for that day. Regular operators held at this
location receiving their rest will be paid eight hours out of each 24-hour
period at the protection rate. The first eight-hour period commences one hour
after completing eight hours rest. Reasonable room expenses and meal allowances
as defined in the Meal Allowance section will be paid. The Company may use the
operators to or towards their home terminal or on any portion of their regular
run. In the event no extraboard, regular drivers working extra, or part-tune
operators are available at that location, the regular operators may be used for
any open assignment.

     Regular operators held at their normal away-from-home location on Company
orders due to cancellation of service will be guaranteed eight hours pay at the
protection hourly rate in the first 24-hour period commencing at their normal
schedule departure tune. During the next 24 hours, regular operators will be
guaranteed 12 hours at the protection hourly rate. The third and any subsequent
24-hour period regular operators will be guaranteed 15 hours at the protection
hourly rate. Reasonable room expenses and meal allowances as defined in the Meal
Allowance section will be paid. The Company may use these operators to or
towards their home terminal or on any portion of their regular run. In the event
no extra operators are available at that location, these regular operators may
be used for any open assignment.

     These provisions do not apply to charters.

(b) Late Arrival Operators delayed on any schedule, through no fault of then-
own, who arrive at a terminal too late to operate the next portion of their run,
are guaranteed compensation no less than they would have earned. The Company
reserves the right to position operators without additional compensation so they
can perform as much of their regular work as possible.

     Operators delayed on any schedule, through no fault of their own, will be
paid the driving rate for any time in excess of 45 minutes of the scheduled
arrival time. However, late arrival pay will not be due on any subsequent
schedules when created by any previous late arrival on an operator’s run. Late
arrival pay is not due if operators are notified of a revised report time two
hours prior to scheduled report time at their home terminal or one hour prior to
report time at layover. A layover point means a location at which operators are
required to secure their rest. Extraboard drivers paid protection until
departure will not receive late arrival pay unless more than 45 minutes is lost
en route.

ARTICLE O-7. MANNING OF OPERATOR WORK — All motor coaches operated by the
Company under its certificates and permits, except wrecking equipment,
maintenance service, and delivering equipment to and from garages, will be
driven by operators holding seniority at the point of origin for the operation
if such operators are available.

     This article does not apply to equipment or operators leased or chartered
during peak periods or during emergencies, or to runs using equipment of 35 feet
or less.

     It is understood that wrecking equipment does not include any equipment
except that used in repairing and towing. It is understood that maintenance
service as used in this article means those cases where the garage dispatches a
bus driven by a maintenance employee for the purpose of replacing another bus
which is broken down and those cases where a maintenance employee takes a bus
out for testing purposes. Nothing in this Agreement limits the right of the
Company, subject to DOT limitations, to determine the daily time and distance to
be driven by an operator without regard to any formal or informal geographic
division of the Company or the Union. The Company will notify the Union of major
changes and the parties will meet promptly to confer, upon request, but in no
event is the Company precluded from making such changes after giving the Union
14 days notice if the Company was available to meet and confer during that
period.

21



--------------------------------------------------------------------------------



 



ARTICLE O-8. MEAL ALLOWANCE — Meal allowance will be paid in each 24-hour period
when specified in this Agreement as follows:

         
6 - 7 hours
  $ 4.00  
8 - 15 hours
  $ 12.00  
16 - 24 hours
  $ 20.00  

     There are no exceptions to the above regardless of location.

ARTICLE O-9. BOOKING OFF — Regular operators voluntarily booking off will be
required to pick up their runs at their home locations after notifying the
Company six,or more hours in advance of the next sign on time.

ARTICLE O-10. OPERATOR’S COMPARTMENT — The Company will meet and confer with the
Union prior to designing new driver’s compartments or making changes in the
design of existing driver compartments, including the driver’s seat.

ARTICLE O-11. OPERATOR’S EQUIPMENT — Certain equipment necessary in the conduct
of an operator’s work, including badge, punch, rule book, and working flashlight
will be furnished by the Company. Operators must sign a receipt for all
equipment furnished by the Company. Operators must safeguard such equipment, and
if any is lost or damaged beyond use, operators must make immediate application
for replacement, at their expense, unless such damage is the result of unusual
circumstances during the performance of their duties. Operators must turn in all
equipment to the Company upon termination of service or demand.

ARTICLE O-12. REPORTING TO COMPANY — Operators will not be instructed to report
by the Company on their days off, after leaving their assignment or more than 20
minutes prior to the normal report time except in cases of a serious nature or
to complete an accident report. Operators may be required to report for training
on their days off and they will be compensated at one and one-half times the
protection rate for actual training hours. The Company will endeavor to post
upcoming training dates at the earliest opportunity.

ARTICLE O-13. SPEEDOMETERS — In cases of speeding charges, if requested, the bus
speedometer will be checked when the bus is next at a garage with speedometer
test equipment. Operators must make their request during the day of the alleged
speed charge to the Maintenance Response Desk and in writing to their own
supervisor when they return to then’ home location. Copies of the speedometer
check will be furnished to an operator within 15 days of an operator request to
the Company or the operator’s record will not be charged. If the degree of error
in the speedometer equals or exceeds the clocked miles per hour in excess of the
speed limit, the operator’s record will not be charged.

ARTICLE O-14. UNIFORM ALLOWANCE — Newly hired full-time operators are required
to purchase their initial set of Company specified uniforms.

     The Company will award full-time operators who work 1, 200 hours in a
calendar year a uniform allowance of $100 on January 1 of the following calendar
year. Unused amounts of credit may be carried over from year to year. Any
allowance amount that remains unused upon termination of employment is
forfeited. Lost, stained, soiled or damaged uniforms are to be replaced at the
operator’s expense. The Company will reimburse operators for cleaning and repair
of their uniforms when soiled or damaged as a result of unusual circumstances
during the performance of their duties. Operators must submit a cleaning bill
indicating it is for the cleaning of Greyhound uniforms.

ARTICLE O-15. READY LINE — Buses will be placed on a ready line so operators are
able to pick a bus up without danger to the operator’s safety record.

ARTICLE O-16. REGULAR LAYOVER ROOM — The Company will provide and arrange for
suitable rooms for out-of-town operators at regular layover points. The cost of
such rooms will be paid by the Company.

22



--------------------------------------------------------------------------------



 



ARTICLE O-17. REGULAR OPERATORS WORKING EXTRA — All protection will be performed
by extra operators and regular operators placed on the extraboard under other
provisions of this Agreement except when there are no extra operators available,
qualified regular operators may be used. Regular operators so used may not be
bumped from such an assignment. Regular operators used under this provision who
are assigned an open straight-away run may be given priority over the extra
operators at the foreign board for an assignment back to their home location or
cushioned home.

     Regular operators working on their relief days will be paid time and one
half their applicable rate of pay.

     Regular operators at a terminal other than their home location will be
assigned on a first-in, first-out basis among other regular operators working on
their relief days.

     The Company will establish a superboard for regular operators who wish to
work on their days off. Sign up will be date specific. Superboard operators may
be used only when the regular extra board is exhausted or under the provisions
of Article O-2. Superboard operators will be used prior to requiring junior
regular operators to do the work.

     All operators who place their name on the superboard seven or more days in
advance of the day(s) they are available, will be assigned in seniority order.
Pre-assignments will not be made more than five days in advance of an
assignment. Pre-assignments will be made by calling operators in seniority order
and allowing them a choice of available assignment options. However, operators
may be passed on any assignment that would cause them to miss their next
assignment on their regular run.

     Regular operators who do not have proper rest or DOT hours to pull their
regular run, as a result of working extra or on their day(s) off, are guaranteed
regular earnings for one day and it is their responsibility to position
themselves to pick up their regular run for subsequent days. Operators must
notify the Company of their desire to pick up their run at an away-from-home
location far enough in advance to allow for proper assignments to extraboard
operators.

ARTICLE O-18. SCHEDULE CHANGES — The Company will notify the Union whenever
schedule changes are made. Upon request, the Company will then meet and confer
with the Union regarding changed running times.

MECHANICS

ARTICLE M-1. CHANGE OF SCHEDULE NOTICE — The scheduled hours of employees will
not be changed without at least 24 hours prior notice. This will not be used to
circumvent the use of overtime.

     The Company will keep posted in a conspicuous place the various work
schedules of each garage. Such schedules will show the hour work begins, the
period of relief for lunch, the quitting time and the days of work per week.
Said lunch period will not commence before the beginning of the fourth hour and
will be completed by the beginning of the sixth hour, from the beginning of the
shift. If an employee’s shift schedule is changed more than one hour, except for
training purposes, the employee may exercise his bumping rights to displace a
junior employee or remain on the shift.

ARTICLE M-2. COMMERCIAL DRIVERS’ LICENSE — All mechanics are required to have a
commercial driver’s license as a condition of employment with the following
exceptions:



•   At locations with 15 or more employees, mechanics who are not able to obtain
a commercial driver’s license or lose their commercial driver’s license for any
reason, will be allowed to continue to work; however, the Company may assign
them to a specific shift where a commercial driver’s license is not necessary.



•   At locations with less than 15 employees, mechanics who lose their
commercial driver’s license for any reason will be given an unpaid leave of
absence not to exceed one year.

ARTICLE M-3. COVERALLS — The Company will provide four sets of coveralls or four
sets of pants and shirts for maintenance employees each year. Where coveralls
are rented, the Company will pay 70 percent of the rental cost.

ARTICLE M-4. COMPANY TOOLS AND EQUIPMENT — Company owned tools and equipment
will be issued from the stockroom or tool room on a custody receipt and must
returned to the stockroom or tool room. In the event the Company owned tools or
equipment are lost, the employees to whom the equipment was last issued will be
responsible and will be charged for the loss of the lost article. Forms will be
maintained at each garage location for the purpose of the mechanics reporting
missing or broken company tools and equipment.

     Each maintenance employee will provide, at the employee’s own expense, the
hand tools necessary to enable the

23



--------------------------------------------------------------------------------



 



employee to properly perform the mechanical duties of the employee’s
classification. A working flashlight and rubber gloves will be furnished to
those employees whose work requires such equipment. Employees will be required
to turn in new or worn out flashlights, and rubber gloves to the stockroom
and/or tool room before securing replacements. When leaving the employ of the
Company, equipment will be returned or paid for, reasonable wear and tear
expected.

     The Company will cooperate with the Union in investigating and attempting
to correct and improve security measures for safeguarding maintenance employees’
tools at locations brought to the attention of the Company. Surveillance cameras
will be installed in the employees’ tool storage area at major garages.

ARTICLE M-5. FOUL WEATHER GEAR — The Company will furnish all maintenance
employees, when exposed to foul weather, proper foul weather gear, which will
consist of rain suits and individual boots where the shoeless type is used.

ARTICLE M-6. GENERAL BIDS — Each year every garage will have least two general
bids within each work classification. Job bid sheets on general bids will be
posted at least seven days prior to the start of bidding.

     In the event of a reduction in force or closure at a garage, laid-off
maintenance employees will have preferential transfer rights, to existing
vacancies without a bump, into any ATU Local 1700-represented garage.
Transferred maintenance employees will carry their seniority with them as
provided in the seniority section of this Agreement.

     This preferential transfer right will terminate 60 days after notice of
layoff. A maintenance employee exercising transfer rights under this provision
will have recall rights to his original garage.

ARTICLE M-7. HEAVY WORK — The Company agrees it will not create an unnecessary
burden upon any employee that would be injurious to the employee’s health by
requiring the employee to do heavy work alone, such as heavy work on springs,
transmissions, reline, repacks, batteries, etc. Heavy work will be distributed
as equally as possible.

     Employees will be required to use safety equipment while working under
coaches, such equipment to be made available by the Company.

ARTICLE M-8. LACK OF WORK — In the event there is a lack of work which
necessitates either the reduction of hours or the furloughing of employees, or
both, the Company agrees to confer with the Union before determining which
method will be used.

ARTICLE M-9. MANNING OF WORK — It will be the Company’s policy to have
maintenance work historically performed in its garages on Company operated
vehicles continue to be performed in its garages. Nothing in this Agreement will
be construed or interpreted to prevent the Company from taking its buses to
non-Company facilities for washing, cleaning, dumping, and fueling where the
Company elects not to have facilities in operation for those services or in peak
periods or emergencies, and nothing in this Agreement will be construed or
interpreted to prevent the Company from having maintenance work on road failures
and running repairs performed at non-Company facilities if those facilities are
closer to the location of the vehicle needing repair than the nearest Company
maintenance facility.

ARTICLE M-10. MOVING EXPENSE — In the event that employees are moved by the
Company from one garage to another garage on account of work being moved to that
particular garage, financial assistance will be allowed to married employees in
the amount of $300 and to unmarried employees in the amount of $150, such amount
to be payable at the time the employee reports for work at the new location. In
addition, the employee so moved will be allowed up to five working days (40
hours) with no loss of earnings in effecting their relocation. Such employee
will report to work at the new location upon completion of the five days
referred to above:

ARTICLE M-11. OVERTIME DISTRIBUTION — Overtime will be distributed among
employees qualified to do the work of each department without discrimination.

     An overtime board in each department at each location will be maintained
and posted on a monthly basis. When an employee accepts or declines overtime, it
will be recorded on the overtime board. Overtime will be distributed equally
utilizing a rotation system. Active employees with the exception of employees on
vacation will be on the overtime board and in the overtime rotation.

24



--------------------------------------------------------------------------------



 



ARTICLE M-12. OVERTIME PASS UP — Any employee will have the right, if the
employee so desires, to pass up the overtime when called upon by the Company to
work overtime, provided another qualified employee in that department is
available and willing at the time to take the employee’s place.

ARTICLE M-13. POSTING OF VACANCIES AND NEW POSITIONS — When vacancies are to be
filled or new positions are created, or when desirable to train an employee for
a position, the employees will be notified by bulletin posted for three
continuous days so that any employee may apply for the position. Employee
applicants will be given the same consideration as other applicants and if
qualified to perform the work without training, the senior qualified employee
applicant will be preferred over the outside applicant. Employee applicants, if
selected, will be subject to the probationary provisions of this Agreement.

     When positions are discontinued, the Union will be given notice in writing.
The exercising of displacement privileges must be done within 16 work hours of
the date when the position was awarded or vacated.

     An employee who is entitled to a displacement will indicate his choice
within 48 hours of notice if displacement is made within the garage affected or
within 72 hours if outside of the garage location Notices to the displaced
employee and subsequent notice of his displacement will be in writing.

     New employees in a classification may be assigned to any shift on a
temporary basis for up to 60 days.

ARTICLE M-14. REST PERIODS — Each employee will be allowed two rest periods of
10 minutes during the employee’s tour of duty and the second will be during the
second half of the tour of duty. There will be no abuse of this privilege by the
employee.

ARTICLE M-15. ROAD FAILURE — Road failure work will be performed by a Company
mechanic if available and qualified. However, the paramount consideration will
be speed and efficiency of repair, and outside mechanics may be used if doing so
would better accomplish those objectives. For the purpose of this Agreement, a
road failure will be defined as any time a bus is delayed due to a mechanical
problem on the road. Terminal calls and buses with mechanical problems in close
proximity to the terminal and garages will be handled in the most expeditious
manner.

     Off-duty mechanics will not be called in to do road work if there are
qualified mechanics on duty at the garage. If necessary to call in an off-duty
mechanic, the mechanic on duty will have the preference of taking such road call
if qualified.

     Employees returning from road call work will be allowed 10 hours off duty
between clock-out time from the road call to clock-in time on their next regular
shift at no loss in straight time earnings.

     Mechanical road failure work on buses when the Company uses the Company
mechanics will be handled as follows:



1.   It will be the policy of the Company not to deprive a mechanic on the road
call board of such work:



a.   For the express purpose of avoiding the payment of overtime where such
eligible mechanic has not been working six hours of his shift. At locations
where arrangements provide for an eligible mechanic to be used who has worked
for a period greater than six hours of his work shift, such arrangement will be
continued.   b.   For the express purpose of favoring some particular mechanic
to the detriment of the eligible mechanic.



2.   Reasonable expenses for meals and lodging will be paid by the Company.
Necessary expense money will be advanced by the Company upon request of the
employee before leaving for road failure work.   3.   Employees used in road
call work will not be relieved from such work in order to prevent the
accumulation of overtime when continuous duty would complete the same. However,
they may be relieved for proper rest. Employees will not be paid for time
relieved for rest.   4.   All reports made regarding the cause of road failure
will be substantiated by facts and, on request, such-reports will be made
available to the Union. Maintenance supervisors may include their opinion in
such reports.   5.   Road call boards will be established in each garage.
Qualified employees who desire to perform road call work should advise their
Supervisor who will place their names on such boards and they will be called
when it becomes necessary to call employees not on duty.   6.   The Company may
have towing performed by outside towing companies.   7.   The Company will
provide mechanics on road calls with cell phones.

ARTICLE M-16. WORK ENVIRONMENT — Suitable sanitary conditions will be provided
in all garages of the Company for the use of employees. An assembly room will be
provided by the Company at all garages and sufficient lockers will be available
for the accommodation of the employees. Wash basins with soap and paper towels
will also be provided.

25



--------------------------------------------------------------------------------



 



Mechanics are allowed to wear neatly trimmed beards. Facial hair growth of an
extreme style is not permitted. Radios are permitted in work areas. Headphones
are not allowed. Volume must be maintained at a level not offensive to other
employees. Radios cannot be played in public areas or where customers or
non-maintenance employees can hear them.

ARTICLE M-17. SHIFT TRADING — Mechanics will be allowed to trade shifts under
the following terms and conditions:



•   There will be no overtime involved.



•   The request will be made at least 48 hours in advance.   •   The request
will be in writing and signed by both parties involved in the requested trade.  
•   The trade will be approved by a supervisor.   •   The trade will involve no
more than two consecutive days.

     This accommodation will not be abused by the employees. The Company will
attempt to approve such requests.

ARTICLE M-18. SPRAY PAINTING — No employees other than painters and painters’
helpers will be required to work in close proximity to equipment on which spray
painting is being done. The Company agrees that diesel motors will not run
excessively in the garage. Garages will be equipped with sufficient ventilating
equipment so that exhaust fumes will be speedily exhausted. Mechanics required
to spray paint will be provided necessary protective equipment and professional
spray guns. If any problems arise with this process, the Union and Company will
meet to resolve.

ARTICLE M-19. TEMPORARY ASSIGNMENTS — Employees temporarily assigned to
classifications paying a higher rate than their own, upon performing such new
duties, will immediately receive the rate in such classification that is higher
than the rate being paid such employee in the classification the employee is
leaving.

ARTICLE M-20. TEMPORARY TRANSFER — Employees may be transferred from one Company
garage to another for a temporary period not to exceed 30 days during which time
an employee so transferred would retain and accumulate seniority in the garage
from which the employee was transferred. The Company agrees that, in the event
it requires employees to transfer temporarily, it will pay reasonable living
expenses during the term of transfer. If the location transferred to has a
higher rate, the employee will receive that rate. This does not apply for the
purposes of training.

ARTICLE M-21. WORKING FOREMAN — Working foreman will be considered a supervisory
position and appointed by the Company. However, the Company agrees it will give
every consideration to the senior qualified employees at the location where the
vacancy exists, but will not be required to post the working foreman’s position
for general bid provided for by this Agreement. Working foremen will remain
members of the Union. The employee appointed a working foreman must spend a
substantial portion of his time working with the tools to be classified as such.

     Working foremen will not be permitted to bid a unit job or shift. Working
foremen will be paid at a rate of 105 percent of the mechanic’s wage in their
location.

ARTICLE M-22. WORK WEEK AND OVERTIME — The regular work week will be 40 hours,
consisting of either five consecutive eight-hour days or four consecutive
10-hour days. The Company will have the right to determine the percentage
between the work schedules at each location after consultation with the Union.
Work performed in excess of 40 hours per week or 10 hours in one day will be
paid at the rate of time and one-half.

     A mechanic called in on his off day will be paid a guarantee of four hours’
pay at the overtime rate. A building maintenance employee will receive two hours
minimum pay at the overtime rate for each call in.

     Vacation hours for an employee returning to work from vacation during the
current pay period will be counted as part of the 40 hour work week when
computing overtime.

ARTICLE M-23. TRAINING — Training will be provided to all maintenance employees.
Training may require employees to travel to other garage locations. If travel is
required the Company will provide transportation, lodging and reimburse meal
expenses up to $20.00 per day. Employees will be required to successfully
complete any course provided by the Company. Additional technical training will
not be provided until the employee successfully completes the last course
provided.

26



--------------------------------------------------------------------------------



 



ARTICLE M-24. MAJOR ACCIDENT REPAIRS — Notwithstanding any provision in this
Agreement, the Company reserves the right to outsource the repair of buses
involved in major accidents where the Company estimates the repair will require
750 or more hours, not to exceed five buses per year. The decision to outsource
such repairs will not adversely affect staffing levels or work schedules and
will not be undertaken for the purpose of avoiding overtime at any body shop
location. In the event of a furlough in the body shops the Company will not
outsource any such repairs.

WAGES

ARTICLE W-1. MARKET WAGES — The Company reserves the right to offer additional
compensation at any location in order to maintain an adequate work force.

ARTICLE W-2. INCENTIVE PAY — The Company may offer incentive pay or non-cash
incentives at its discretion. Upon request, the parties will promptly meet and
confer over such incentive pay.

ARTICLE W-3. PAY PERIODS — All employees will be paid every two weeks except
where prohibited by state law.

ARTICLE W-4. OPERATORS — The following rates of pay will apply to all operators
working under this Agreement:

          OPERATORS WAGES         Top Schedule Rate

--------------------------------------------------------------------------------

       
January 1, 2004 – February 28, 2006
  $ 19.85  
March 1, 2006 – January 31, 2007
    20.25  

     Schedule pay will be the total trip tune as reflected in the Company’s
System Timetable in effect when the trip is made, minus scheduled rest stops of
30 minutes or more. Operators must report for duty at their sign-on time to
pre-trip and check their assigned buses, load passengers, and complete other
assigned duties. Operators must be ready to depart on schedule and complete
post-trip duties. Schedule pay covers pre-trip and post-trip duties, without
additional pay. Minimum day pay may be established for specifically identified
runs.

The following rates will apply to all operators for work other than schedule
driving:



•   Protection at 50 percent of their schedule driving rate.



•   Deadhead at 70 percent of their schedule driving rate.



•   Charters at 68 percent of their schedule driving rate.



•   New York shuttle at 65 percent of their schedule driving rate.

     Operators required by the Company to perform the following duties will be
paid according to the following schedule with no duplication of pay:



•   Extra Stop. Additional scheduled time required to make the extra stop at the
operator’s driving rate.



•   Cleaning Pay. Thirty minutes at the operator’s protection rate. Operator
must sweep and mop the bus. Except in emergencies, operators will not be
required to clean their buses at locations where the Company normally has other
arrangements for performing this function.



•   Fuel Pay. Fifteen minutes at the operator’s protection rate. Operator must
physically fuel the coach. Operators will not be required to physically fuel
their buses where prohibited by law.



•   DHOC Pay. When cushioning, the operator will be paid at their protection
rate.

27



--------------------------------------------------------------------------------



 



Full-time operators hired after March 26, 2004 will be paid according to the
following schedule:

          Length of Service

--------------------------------------------------------------------------------

  Percentage of Schedule Rates

--------------------------------------------------------------------------------

Less than 6 months
    80 %
More than six months but less than 12 months
    82 %
More than 12 months but less than 18 months
    84 %
More than 18 months but less than 24 months
    86 %
More than 24 months but less than 30 months
    88 %
More than 30 months but less than 36 months
    90 %
More than 36 months but less than 42 months
    92 %
More than 42 months but less than 48 months
    94 %
More than 48 months but less than 54 months
    96 %
More than 54 months but less than 60 months
    98 %
More than 60 months
    100 %

     The Company reserves the right to modify this wage progression schedule and
rates. Notwithstanding this provision, operators hired before March 27, 2004
will continue on the wage progression in effect at the time they were hired.

     Length of service for pay purposes will be determined by full-time
continuous years of actual service as an operator with the Company.

     Part-time and seasonal operators will be paid market rates as determined by
the Company. The market rate of pay may not exceed the full-time hourly rate for
operators.

ARTICLE W-5. OPERATORS PAY CLAIMS — Pay claims must be submitted within 120 days
from the date of the paycheck, which should have included payment for the claim.
The Company will respond to all claims within 30 days from the date the claim
was submitted. The grievance time limits will apply beginning at the time of the
Company’s response, or at the end of the 30 days, whichever comes first. The
Company’s response is defined as the printed earnings recap provided with the
paycheck showing either payment or denial of the claim.

     The Company will have 180 days, from the date of payment, to correct
overpayments. However, should state or federal laws extend the period for filing
claims, an equal extension will be provided for correcting overpayments.

     The Company will provide a list of those states that allow a longer period
for filing of pay claims upon request.

ARTICLE W-6. MAINTENANCE EMPLOYEES — Maintenance employees working under this
Agreement will receive area wages as set forth in the following table:

MECHANIC WAGES

                  Location

--------------------------------------------------------------------------------

  3/27/04-2/28/06

--------------------------------------------------------------------------------

  3/1/06-1/31/07

--------------------------------------------------------------------------------

Albany
  $ 18.17     $ 18.53  
Atlanta
    18.35       18.72  
Atlantic City
    21.42       21.85  
Billings
    15.85       16.17  
Boston
    21.70       22.13  
Charlotte
    18.35       18.72  
Chicago
    21.96       22.40  
Cleveland
    19.28       19.67  
Columbus
    19.28       19.67  
Denver
    20.01       20.41  
Jackson
    17.82       18.18  
Jacksonville
    16.43       16.76  
Las Vegas
    18.66       19.03  
Louisville
    21.46       21.89  
Memphis
    16.36       16.69  
Milwaukee
    18.11       18.47  
Minneapolis
    18.36       18.73  
Nashville
    18.42       18.79  
New Orleans
    16.76       17.10  
New York
    19.81       20.21  
Philadelphia
    21.42       21.85  
Pittsburgh
    18.52       18.89  
Richmond
    18.56       18.93  
Salt Lake
    18.89       19.27  
Seattle
    22.13       22.57  
Syracuse
    15.43       15.74  
Washington
    19.75       20.15  

28



--------------------------------------------------------------------------------



 



     The Company and Union agree to establish a wage progression for new
employees as defined below. However, the Company reserves the right to hire
fully qualified mechanics at the full wage rate.

     For the 90-day probationary period, the wage rate will be 70 percent of the
current hourly wage rate; on the 91st day of employment the wage rate will
increase to 80 percent of the current hourly wage rate. During the 15th month of
employment any employee hired at the reduced entry-level wage rate will be
required to take a mechanical skills test. The employee must successfully
complete the course to receive 100 percent of the current hourly wage rate. This
hourly wage rate will begin the first day of his 19th month of employment. If
the employee fails to successfully complete the test in the 15th month he will
be tested again in the 18th month. Any employee who fails to successfully
complete the test a second time will be re-tested every month thereafter until
he successfully completes the course.

29



--------------------------------------------------------------------------------



 



DURATION OF AGREEMENT

     This Agreement will be in effect from March 27, 2004, until and including
January 31, 2007, and remains in effect from year to year thereafter unless
changed or terminated as herein provided.

     Either party desiring to make any changes or modifications in this
Agreement to become effective at the end of its initial term or any annual
extension, or desiring to terminate the Agreement at its expiration, will notify
the other party in writing of its desire to negotiate modifications or to
terminate the Agreement at least 60 days prior to the expiration of the initial
term or any extension. In the event that any change or modification so requested
by either party is not mutually agreed upon prior to the expiration date of the
Agreement (or any extension), the Agreement will terminate at such expiration
date unless the parties agree to extend it by mutual agreement.

     In Witness whereof, the parties have set their hands by their respective
duly authorized representatives, this 27th day of March 2004.

            Greyhound Lines, Inc.

-s- Stephen E. Gorman

--------------------------------------------------------------------------------

Stephen E. Gorman
President and CEO
                       

            Amalgamated Transit Union National Local 1700

-s- Greg Herbold

--------------------------------------------------------------------------------

Greg Herbold
President
                       

30



--------------------------------------------------------------------------------



 



Exhibit 1 to Article B-4



A.   Employee Monthly Contributions for the Period July 1, 2004 through
December 31, 2004:

                              Employee

--------------------------------------------------------------------------------

  Employee + 1

--------------------------------------------------------------------------------

  Family

--------------------------------------------------------------------------------

PPO Plan
  $ 127.79     $ 242.80       S322.02  
Major Medical Plan
  $ 89.45     $ 169.96       S225.42  



B.   Company’s Maximum Monthly Contributions Per Participant for Health Plan
Coverage:

          Time Period

--------------------------------------------------------------------------------

  Maximum Monthly Company Contribution

--------------------------------------------------------------------------------

July 1, 2004 through December 31, 2004
  $ 340.01  
Calendar Year 2005
  $ 390.78  
Calendar Year 2006
  $ 437.01  
Calendar Year 2007
  $ 479.95  



C.   Summary of Plan Benefits Commencing July 1, 2004 and Guaranteed Through
December 31, 2004:

                                              PPO   Major Medical     Plan  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Opt-Out Cash Feature

--------------------------------------------------------------------------------

  In-Network

--------------------------------------------------------------------------------

  Out-of-Network

--------------------------------------------------------------------------------

  In-Network

--------------------------------------------------------------------------------

  Out-of-Network

--------------------------------------------------------------------------------

  Payment

--------------------------------------------------------------------------------

Deductible
                                       
Individual
  $ 500     $ 500     $ 4,000     $ 8,000          
Family
  $ 1,500     $ 1,500     $ 12,000     $ 24,000          
Hospital Copay
  NA   NA   NA   NA   $ 500  
Office Visit
  $ 25 co-pay       50 %   $ 30 co-pay       50 %   Per Employee
Coinsurance
    70 %     50 %     70 %     50 %   Per Year
Out-of-Pocket
Maximum
                                       
Individual
  $ 3,500     $ 3,500     $ 8,000     $ 16,000          
Family
  $ 10,500     $ 10,500     $ 24,000     $ 48,000          
Lifetime Maximum
  $ 1,000,000     $ 1,000,000     $ 1,000,000     $ 1,000,000          
Drugs
  $20/$35/$50 Retail   $20/$35/$50 Retail        
 
  $30/$60 Mail Order   $30/$60 Mail order        

31